FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 LOS ANGELES UNIFIED SCHOOL                       No. 10-55879
 DISTRICT,
                Plaintiff-Appellant,                D.C. No.
                                                 2:09-cv-09289-
                     v.                             VBF-CT

 MICHAEL GARCIA,
              Defendant-Appellee.                   OPINION


       Appeal from the United States District Court
            for the Central District of California
      Valerie Baker Fairbank, District Judge, Presiding

                   Argued December 9, 2011
                  Submitted January 28, 2014
                     Pasadena, California

                     Filed January 28, 2014

     Before: Alex Kozinski,* Chief Judge, and Barry G.
   Silverman and Kim McLane Wardlaw, Circuit Judges.

                      Per Curiam Opinion




  *
    On January 9, 2014, Chief Judge Kozinski was drawn to replace the
late Judge B. Fletcher.
2                       LAUSD V. GARCIA

                           SUMMARY**


                          Education Law

    Affirming the district court’s judgment, the panel held,
pursuant to the Supreme Court of California’s answer to a
certified question, that when a student between the ages of 18
and 22 who is eligible for special education services in
California is incarcerated in a county jail, the cost of the
student’s education is borne by the school district where the
student’s parent resides.


                             COUNSEL

Barrett K. Green (argued) and Daniel L. Gonzalez, Littler
Mendelson, P.C., Los Angeles, California, for Plaintiff-
Appellant.

Paula D. Pearlman, Shawna L. Parks (argued), and Andrea F.
Oxman, Disability Rights Legal Center, Los Angeles,
California; Linda Dakin–Grimm, Daniel M. Perry, and
Delilah Vinzon, Milbank Tweed Hadley & McCloy, LLP,
Los Angeles, California, for Defendant-Appellee.




  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                     LAUSD V. GARCIA                         3

                         OPINION

PER CURIAM:

    When a student between the ages of 18 and 22 who is
eligible for special education services in California is
incarcerated in a county jail, who pays the cost of those
services? The school district of the student’s parent’s
residence? The county in which the jail is located? The State
of California? To find out, we certified a question of
California law—specifically, the interpretation of California
Education Code section 56041—to the Supreme Court of
California. L.A. Unified Sch. Dist. v. Garcia, 669 F.3d 956
(9th Cir. 2012).

     On December 12, 2013, the California Supreme Court
gave its answer: The cost of the student’s education is borne
by the school district where the student’s parent resides. L.A.
Unified Sch. Dist. v. Garcia, 58 Cal. 4th 175, — P.3d —,
2013 WL 6501267 (2013). The facts of the case are detailed
in our order certifying the question to the California Supreme
Court, 669 F.3d at 958–59, and in the California Supreme
Court’s opinion, which is attached as an appendix to this
opinion. The district court had affirmed a 2009 decision of
the California Office of Administrative Hearings that the Los
Angeles Unified School District was responsible for
providing special education services to Michael Garcia.
Because the district court’s ruling is consistent with
California Supreme Court’s answer to the certified question,
its judgment is AFFIRMED.
4   LAUSD V. GARCIA

      APPENDIX
                       LAUSD V. GARCIA                                      5
Case: 10-55879   12/17/2013   ID: 8911992   DktEntry: 63    Page: 1 of 29



                                              IFwEE.(:gPEL
                                              cF; O i'c R
                                                 lF2lE
                                              J.f!R'0HPtA:
                                               S 09 F E
                                               . N. r FA E S
                                                  ,
 C O PY
                                              212tt P 32
                                              13E 1 K :8
     I THE SUPREM E COURT OPAA
     N                      'E
                            ND                                       M mz
                                                                      Eco
                                                      ou af Lro
                                                       z l
                                                                D21:21
                                                                 E 0 3
LOSANGELESUNII S
            FED CHOOL                                      Fa k .Mc i Cll
                                                            rn A Guœ e
DITRI
  S CT,
            PlitfadAp eln,
             anif n p l t
                       a
                                                                 D pk
                                                                  eu
                                                     5 9 69
                                                      19 3
                                                 9hCi. .05 89
                                                  t rNo 1-5 7
MI
 CHAELGARCI
          A,
            Deedn adRepo dn.
              fn at n s n et

    I Caionaa idvd awi adsblywh ibt e 1 a d2
     n l ri,n n iiu l t iait o s ewen 8 n 2
        f               h      i
y aso aeadh sn t e ere arg lr ihsh o dpo ietldt
 er f g n a o yt an d eua hg co l ilma s nie o
                                            t
cniu t rcieseil d ct nadrltdsrie,vnwhlicreae
 otn eo eev p ca euai n eae evcsee i nacrtd
                      o                   e
iacutji s ln a cr ipeeuse hv be stfe.(dCoe
n onyal o og s etn rrqiis ae en aiid E . d,
        ,        a      t         s
j500sb .b;e j.j 500506sb.c()a1naee sauoy
  64,u d()se#, j 60,6 2,ud() ;lu lbld tttr
                              4
rfrne aet teE uainCoe Lieh ohrttshteev
eeecs r oh dct d. k te tesae tarcie
                o    )
sbtnile ea fn sfrseil dct nadrltdsrie, lo as
 u sat fdrlud o p ca euai n eae evcsCai mi'
      a                   o                f
p lce adpo eue g vrigseil d cto po rmsmut o fr t
 oiis n rcd rs o enn p ca eu ain rga    scnom o
terq ie nso tefdrln iiulwi Diaiie Ed cto Ac
h eurmet fh e ealdvd as t sblis u ain t
                            h     t
(eefrDE ,n tefdrleuain tai lmetn cai i
hrat I A)adh eearg l oshtmpe n ad lrf t
    e               t               ys
poios (0U.. j10 esq;4C.. j 30103016(03.Bu
 rvs n.2 SC. 4 0 te.3 FR.j 0.0-0 .7 2 1) t
   i                                    )
Cogesh slfit ec saet dtr n whc p bi etywi i tesae
  nrs a etto ah tt o eemie ih u l ni t n h tt
                                   c t h
irso sbefr rkdn seild cto adrltdsrie t iseiil
s ep nil o po iig p ca euain n eae evcs o t l be
                                             g
ppl icuigtoeicreae icutji
 ui,nldn hs nacrtdn ony al
   s                     .
6                          LAUSD V. GARCIA
    Case: 10-55879   12/17/2013   ID: 8911992   DktEntry: 63   Page: 2 of 29



      ,.y''
      g) E
        ;7
       i.,u.
      7'.-17
        *
        ,
        a
       6O efh-. -su iClo ispcldctnce eht
       . ' t51 p t p n a ra s i eu i s m t
        %; pt - j s i n ' e a ao h a
          j: . r p
             jj r
                .       f
    d sg.ae teetys:.œil frpo iigaseild cto po rm i
     eintsh ni . p be o rvdn p cae u ain rga s
                t g
       .             ,-. 4;)
                     .,y . f
                     )n. r
                      y;
    scims#,qWe rneteeusote ntdSaeCutf pelfr
     et - 4 '.' atdh rqetfh U i t s oroApa o
       o j 1?,g
            .                 e t         s
    teNit Cicit as rteflo n q eto o Caionalw, s
    h nh ruto nwe h olwig u sin f l ri a a
                                        f
    rfr ltdb ti cut Do sCaionaEdct nCo escin50 , ih
    eomuae y hs o r: e lfri uai d eto 6 41whc
                                     o
    po ie g nrlyta frq aiyn p plbt e teae o 1 a d2 yas
     rvd s eeal hto ulfig u is ewen h gs f 8 n 2 er,
    tesh o dsrc whr t p pls rn rsd sirs nil fr rvdn
    h co l itit eehe u i'paeteie s epo sbe o po iig
    seild cto a drltdsrie,fi rso sblyfr rviigs ca
     p ca eu ain n eae evcsafx ep niii o po dn pçil
                                       t
    euaint aqai igidvdawh iicreae iacutji ( l
     dct o ulyn niiul osnacrtdn ony al Ca.
        o       f                        ?
    R ls f pr,ue8589()
     ue o C utrl .4 ( 5.
                       )
         Weas rh t u sint s'As s lepan ato g scin
           nwe ta q eto ç . we halx li,l u h eto
                         Ye '           h
    50 1de ntyi tr seicl ades onyaln tstes ttr
     64 os ob t emspcsal drscutjiimae,h tuoy
               s        y                 a
    ln u g ibo deo g t ec mp s seild ct npo rmsfreiil
    a g ae s ra n u h o no as p ca euai rga o lgbe
                                       o
    cutjiimae bt e te gs f1 ad2 yasadn ohrttt
     onyaln ts ewenh ae o 8 n 2 er,n o tesaue
    epiiyasg srso sblyfrh po iino seild cto t sc
     x l t sin ep n iit o te rvso f pca euain o uh
        cl             i
    idvd as Ap ligtetr o scin5 0 t asg rs niit i ti
    n iiu l. pyn h ems feto 641o sin epo sbly n hs i
    stn icnitn wi tep moe o tesa ea dteseil d ct n
     et g s o sset t h u ss fh tmt n h pca eu ai
      i             h                                o
    sh mea awh l,n d e ntcet asr o u wokbersl .
     ce s oea d o s o rae bud r n ral eut        s
                   FAC ALA PROC D LBAC UND
                      TU ND      E URA   KGRO
         Mih eGacawa b r i Jn 19 .Himoh r a rsddi teCi
           cal ri s on n u e 9 0 s te h s eie n h t    y
    o Beli Lo An ee Co ny fo b fr Gacas it u t tepeeti .
     f l n s g ls u t,rm eoe ri'brh ni h rsn tme
         ,                                    l
    Gacafrtbcmeeiil frseil dtainsrie i tescn gae
      ri is ea lgbe o p ca et t evcsn h eo d rd,
                                co
    whnh wa ietida hvn seii lann d fce ce a welssec
      e e sdnie s aig p cfc erig eiin is s la p eh
                 f
    adln u g i ar n.HiS itito rsdn e'teLo An ee Unfe
     n a g ae mp i t sç src feiec, h s g ls iid
                  me      d            '
    Sh oDirc( A. ie)poie tepcaeuainporm ihs al
     col sitL. Uns d,rvddh seildct rga n ier
           t                         o          y
    yas (e j.20 U inShoDitit.mi (t Ci 19) 5F.d11,
     er. Se 4 0; no col srcvS t 9h r 94 1 3 59
              8                 h     .
    12 ,n 1E ecmp loyeuainrsdnyrlfr hlrnae 6truh
     55f. t o usr dct eiec ue o ci e gs hog
            h           o             d
                                     2
                       LAUSD V. GARCIA                                     7
Case: 10-55879   12/17/2013   ID: 8911992   DktEntry: 63   Page: 3 of 29




 1 as dtr n stelcl dcto aa ec rso sbefr rvdn aseil
 8 lo eemie h oa euainl gny ep nil o po iig pca
 euainporml WhnGacawa 1 yasodh lfL.. ie ad
  dct rga . e ri s 5 er l,eet A Unf d n
     o     )                          i
 erl di teSoea E rcmet to Ch re Sh o,catrdb teLo
  nol n h ldd nih n Acin atr co l hree y h s
     e
 An ee Co nyOfieo Ed cto, ihpo ie hm wi aseild cto
   gls u t fc f u ainwhc rvdd i t p caeu ain
                                       h
porm.(e j 4 6046 1)
 rga Se j 74 ,74 .
    Thratrsmei bfr Gacas1t brh a ,h wa arse o
      eefe,o t eoe ri' 6h itdy e s retd n
               me
flt cag sadh l a teBar JNiofu nlHalnLo An ee
eoi hre n ed th ry . d rJvei li s gls
   y                           e
Cony WhlGaca s en dtie iteuei fcly h wapoie
 ut. i riwa big eandnh jvnl ait,e s rvdd
       e                     y i
aseil d cto porm b teLo An ee ConyOf eo Ed cto ,
 p ca eu ain rga y h s gls u t fc f u ain
whc, ysaue iteetyrso sbefr rvdn gnrln seil
  ih b ttt,sh ni epnil o po iig e ea ad p ca
                t
euainitecut'jvnlcutcol.(e j 46525 10)Lie
 dct n h onysuei orshos Se j 84 .,6 5. k
    o           e
L. Unfe ,h Lo M glsCo nyOf o Ed ct ndtr n dtaGaca
  A. i d te s ee u t t f uai eemie ht ri
       i                  ke       o
wa eiil frs ca epainadrltdsrie d et hssei lann
  s l be o peil d ct n eae evcs u o i p cfc erig
     g              o
dsblyadsec a dln ug i imet I Jn 2 0 , e Gacatre
 ia it n p eh n ag ae mpar n. n u e 0 8 whn ri und
     i
1 yas l,e srnfre fo teuei fclytte s gls
8 erodh wat serdrm hjvnl ait oh LoAnee
           a             e i
Co nyJit a itil
  u t alo watra.
     I Dee e 2 0 ,o nefo teDiaii RihsLea Cetrfld
      n cmbr 0 8cu slrm h sbly gt gl ne ie
                                t
o bh lo Gacaadohrsmial stae idvd asarq eto ad e
 n e af f ri n te i lry i td n iiu l eusfr u
                          u
poeshaigb fr teCaio aDeat n o Geea Srie,Ofieo
 rcs ern eoe h lfmi p rmet f n rl evcj fc f
Ad nsrt eHer g,pcaE uainDiiin( -,lgn taGaca
 mii ai ai sS eil dct vso OA1)al ight ri
     tv n             o        I e
adohr l ehm weebigdne afe aporaep bi euain
n tesi i r en eid re p rpit u lc dct
       k                                o
(eef ro t s AP )a rqidb teI A,eas teewa n
hrat smei F E,seur y h DE bcuehr s o
    e    me          e
sse frd l eigs ca eu ainsrie freiil imae i teLo
ytm o ei rn peild cto evcs o l ben tsn h s
         v                      g
An ee Conyji (e 2 U.. j1 1( 3 C.. j30113013Ca.
  gls ut al Se 0 SC. 459;4 FR. 0.5-0 .5 ; l
            .
Coe g.t., j38,024 1. T erqet a dadfnatte
 d Res i5 j 0038,60) h eusnme s eednsh
       ,t
Lo An ee Co nyS eifs prmetteCo nyo Lo An ee,h Lo
  s g ls u t hrf Deat n, h ut f s glste s
An ee Co nyOfieo Ed cto ,teCaionaDeat n o Ed cto ,ad
  gls u t fc f uain h l ri prmet f uain n
                             f
8                          LAUSD V. GARCIA
    Case: 10-55879   12/17/2013   ID: 8911992   DktEntry: 63   Page: 4 of 29




    ohe eu ain ln p bi etisadofcas Beas teOA1 in t
     t r d cto a ad u lc nie n fiil. cueh - s o
                          t                   I
    atoie t cnie casat n ,h OAHrfldtecmpan a o eb
     uh rzd o o sdr ls ci ste
                          o        eie h o lit s n y
    Gacaidvd al.Th OAH as rmoe treo tenme d fn at fo
      ri n iiu l e
                 y         lo e vd he fh a d eedns rm
    tecmpanbcuete weentrpr atsoaseild ct nde
    h o lit eas hy r opoepret fcaeuai u
                            i           o
    poeshaig.Noal,h iia cmplit e wi teOAH ddn t a
     rcs ern tby tent lo an fld t h
                        i           h       i o n me
    L. Unfe a adfn at
     A. iid s eedn.
        Mot fhecamsi Gacascmpan weeds se i Jn ay2 0 ,
          so t li n ri' o lit r imisd n au r 0 9
    ehr eas te algdijre tacas r eas telgl aio te
     i ebcuehy l e nuiso lso bcueh eabss fh
     t          e
    cam,o ea l,h fdrl r as t Diait s t4 U..
     li frxmpeteeeaAmei n wi sbli Ac(2 SC.
                         c h      ie
    j1 11esq)flotieh OAH'jrdcin Ofh rmann cams
      20 te. elusd te Sui it . tee iig li ,
             ,              s o
    whc algdta tedfn ath dfidt po ieGacawi teF Et
      ih l e h th eed ns a al o rvd ri t h AP o
          e                 e             h
    whc h wa etldteamiitt elwjde( Jgatdec
      ih e s nie,h d nsai a ug AL) rne ah
               t       rv
    d fn atsmoint b ds se a apat adds se tecmpan i i
     eed n' to o e imisd s ry n imisd h o litn t    s
    etey.Th ALJn tdteewa n sauesei al alctn rsosbly
    ni t e
       r        oe hr s o ttt p cfcl l aig ep niit
                                      y o           i
    fr rvdn aF t a eiil idvd a wh wa icreae i acu t
    o po iig APE o n lgben iiu l o sn acrtd n ony
    ji Acodnl,h AL loe t whtthrceie ate' r gnrl
     al crigyte Jokd o aicaatr d sh t e eea'
      .                          z     mo      '
    rl stot i scin5 0 , ihteALJu drto t asg rs niit
    ue e frh n et 6 41whc h
                 o                 n eso d o sin eposbly
                                                      i
    t tesh o dsrc i whc tep rn o aq aiidp pl ewenteae o
    o h co l ititn ih h aet f u l e u ib t e h g s f
                                      f
    1 ad2 yaseie.(ep s,tp 1-2)I cnldn tascin
    8 n 2 errs s Se otap .11. n ocuig htet
              d                           o
    5 0 apidteALJntdta çtin t no nfrarso sbedsrct
     6 41 p l ,h
             e    oe htç s o u c mmo o ep nil itito
                        i
    amiitradsat lcmet'n epesdteve ta ay( ifclisi
     d nse itn pae nsad x rse h iw htn d fiut n
                     '                    d    e
    apyn scin50 1iautorcinlait ss po esbeto te
    p lig et 64 n dlcret afcli ia rprujcfrh
            o             o    ie
    L gsaue'( ri vL s glsCaf/Sef'Deat n( F b9
     eiltr. Gaca . o Anee tr. hrf p rmetOAH, e.,
           '               zf
                            y    s
    20, .09 104.
     09No20006)   )
         On mo t atrteALJSdcso , ri adohr fldacasat n
           e nh fe h ' eiin Gaca n tesie ls ci     o
    i fdrl ititcutalgn t smecamsaanth smep risn me i
    n e eadsrc o r,leighe a li giste a at a d ne
    tedepoescmpan.( rivL s gls z fS et'De rmet
    h u rcs o lit Gaca .o Anee Cofy hr s pat n,
                                 n
                                     4
                       LAUSD V. GARCIA                                     9
Case: 10-55879   12/17/2013   ID: 8911992   DktEntry: 63   Page: 5 of 29




 cs. .911 VBF( x;e 2 U.. j11(()A)aypryagivd
  aeNo0-53 CT )se 0 SC. 45i2( gn at gr e
                             )          e
 b tes dn so o to o tedepoeshaigcnbigacvlato i
  y h n ig r ucme fh u rcs ern a rn ii cin n
 s to fdrlor. Tl emotsle,nltMa 2 0,h dsitor
 t e reeacut) le nh a ri ae y 09te irccut
  a          q r        t             t
 ds se teat nwi ot rjdc.T edsitorcnlddtapanis
  i sdh ci t u peuie h itccutocue ht litf
   mi      o h               r             f
hdfi dt eh uth iamiitaierme isu drh I b cuete
 a al o x a ster d nsrt e de n e te DEA eas hy
     e                 v
ddn ti a a n e cmpan ateamiitaielv lça n po e
 i o fl n med d o lit th d nsrt ee t mig rp r
       e                        v     n
prisaant o rl fcudb su h.'(e 2 U.'. 11( ()(;
 at giswh m ei o l e o g t'Se 0 SC j 459,g,i
   e            e                   .          )
ChitphrS e rlRi S vSa ilu Csff Oh efEdct n(t Ci
  rso e .x e. t ... tnsa s z . fc o uai 9 r
               a     '      np          o h .
20) 8 F.d10,29(panif eealmutx ashso hr
 04 34 3 25 10 a lit gnrl sehut i r e
                    f    y
amiitaiermeisbfr se igrl fnfdrl rsaecut n e te
 d ns t e de eoe ekn ei i eea o tt o ru drh
     rv                 e
I AI Di saas wawarne,h dsitorrldbcuepanis
DE . s sllo s ratdte ir cutue,eas iitf
    ) mi                tc             f
fidtjiL.. ie a a atttecascin
al oon A Unfd s pr oh lsat .
  e         i     y        o
    I Jn 2 0 , ti dy o teds sao tecasato i fdrl
     n u e 0 9 wi n as fh imisl fh ls cin n e ea
                 h
cutGacafldascn d epoescmpan wi teOAH,titme
 or, ri ie eo d u rcs o lit t h   h     hsi
n migo l L. Unfe a apryadag igtaL. Unte wa
 a n ny A. iid s at n run ht A. i d s i
rsos lfr rvdn hmwi aseildct npormi cutji I
 epni eo poiig i t pcaeuai rga n ony al n
    b             h        o            .
No e e 2 0, fe ahaig teOAH ise adcso rafmigteALJS
  vmb r 0 9 atr ern ,h     su d eiin efi n h '
                                        r
cnlso i tepe iu d epoespoedn ta scin5 0 apidt
 o cuin n h rvo s u rcs rce ig hteto 6 41 p l o
                                             e
d sgaeteett rs ni efr rvdn aseil d cto po rm t
 eint h ni epo s o po iig p ca eu ain rga o
             y     bl
Gaca Ifrhe cn lddta, ea s Gacas t rrsdswi i L.
  ri. t ut r o cu e htb cue ri'mohe eie t n A.
                                          h
Unfe 'b u d re, A. ie wa rso sbefrGacasseild oto
  i ds on aisL. Unf d s ep nil o ri' p caeu ain
   i                 i
whlh waicreae icutji LtdnvLsA gl U 6e Sho
  i e snacrtdn ony al suet.o n ee n d col
   e                 ,          s
Dirc( No .62 0, .09 642.
 s itOAH, v 1,09No2 0004)
  t                      )
     P run t teNo e e 2 0 odrb teOAH,L. Unfe po ie
      usato h vmbr 0 9 re y h         A. i d rvdd
                                          i
Gaca t aseildct nporm iteL s glsC u t al
  riwi pcaeuai rga nh o Anee onyji
      h        o                       .
Men i ,tie i t fdrl ititcut moinfrrl ffo teOA1'
  awhl ifld n he e ea dsrc ora to o ei rm h ls
      e                              e
dcso I Ma 2 1,h dsrc cutfnn dteOM-dcso ,fn igi
 eiin. n y 0 0te itit o ras e h I eiin idn n
10                          LAUSD V. GARCIA
     Case: 10-55879   12/17/2013   ID: 8911992   DktEntry: 63   Page: 6 of 29




 rlvn prta teOAH cretydtr n dscin5 0 apist alct
 eeat ath th      orcl eemie eto 641 p l o l ae
                                        e o
 rso sblyfr rvdn seileu ainadrltdsrie t Gacai
  ep niii o po iig pca d cto n eae evcso ri n
        t
 cutjiadta,ne,apo io, . Unt dwarsosbefr
  onyaln htudrht rvs nLA. ie sepnil o
              t    i       s
 po iigsc srie.
  rvdn u h evcs
     L. Unfe ap ae t dsrc cutsodr Whl teap awa
      A. iid p eld he itit or' re. ieh p el s
 pn ig Gacawa taserdt saepio atr laigg iyt svrl
  edn , ri srnfre o tt rsn fe pedn ul o eea
                                        t
 cagsi ec ag frasnec o 1 yas Acn wld igtateise
  hre n xhn e o etn e f 2 er. k o egn hth su
 peetdi teap awa mot easb ri,l o g si u drteaeo
  rsne n h p el s o b cueGacaat u h tl n e h g f
                                h     l
 2 yaswan lneicreae icutji'e nhCiutaefu d
 2 er, s oogrnacrtdn ony alt Nit r ipnlon
                          ,h     c
 n nteesh th cs peetda iseta wa çaal o rptinyt
  o eh ls ta te ae rsne n su h t st pbe fe eio e
                                  c         t
 gklteae rve 'n taiteeoeflwi ia ecpint te
 l ey o vdjeiw'adhtthrfr el t n n xet oh
  i                           h      o
 motesdcr e (o Anee L // ShoDircvGaca(t Ci 2 1)
   ons oti .L s gls T#J co l s it. ri 9h r 02
          n          n        t           .
 69F3 969 8f. Erecri igqet nt Cai riSpe C utl
  6 .d 5,5,n 1odretyn usi o lona urme or.
                     f     o     f           l
 Astefd rl p elt cutbevdlh fi r t po ieseil d ct n
   h eea ap lae oro sre,d e al e o rvd p ca euai
                         t u                    o
 srie t eiilimae i cu tji iogigadeiilimaewi
 evcso l ben tsn ony al s n on,n l ben ts l
         g               s        g        l
 uul nt eicreae itealogeog tbigalglhln e'
  sal ob nacrtdn h jiln nuh o r eacal g.
    y                           n      e '
 ( i. Ho vrteNit Ci uthnodrdpoedn stydpnigti
 I d) wee,h nh r ite ree rceig sae edn hs
  b                c
 cut dcso whtetacp o rjci rqetusatorl 858ote
  or' eiin ehro cetreett eusp run t ue .4 fh
    s                      s
     CaionaRue o Corta wed cd aq sino saelw tawo l
       lfri ls f uth t eie ueto ftt a ht ud
     dtr n teo to o teap a.S cfcl ,h Nit Ciciak dti
      eemieh ucme fh p el peiial te nh rut se hs
                                  y
     cutodcd:ç e C lo a uainCoej50 1- whc poie
     ort eie d s ai miEdct d 64
             Do f         o             ih rvds
     gn rl ta frq aiyngcide ae eg te t t nyt ,h sh o
      eeal h to u l i hlrn gs ihen o wet-wo te co l
          y         f
     dsrcwhr teci s rn rsdsirs nil frseil d ct n
      itit ee h hl paeteie s epo sbe o pca eu ai
                   d'                            o
     srie - apyt cirnwh aenacrtdi cutji? (o Anee
      evcs p l o hl e o ricreae n onyal ' L s g ls
                   d                   s
     I WShoDircvG ri,ur,t .5 .
     AWé col s it. acasp aap 98)
               t
         ByodrdtdMac 2 ,01,hscut rne teNit Cici'
            re ae rh 8 2 2 ti o rgatd h nh ruts
     rq etadare t d cd tepofrdsae1w ise Wehv rfr ltd
     eu s n ged o eieh rfee tt a su . ae eomuae
                                      6
                       LAUSD V. GARCIA                                     11
Case: 10-55879   12/17/2013   ID: 8911992   DktEntry: 63   Page: 7 of 29




 teq et na fl wst cnom t Caio alw:ç e CaionaEd ct n
 h u si s ol o o fr o l mi a ro s lfri uai
       o     o              f                    o
 Co escin5 0 , ihpo ie gneal ta frq aiyn p plbt e
   d eto 6 41whc rvds e rl hto u l ig u is ewen
                              y       f
 teae o 1 ad2 yastecolircwhrte uis aeteie i
 h gs f 8 n 2 er,h sho dsit eeh ppl prn rs ss
                        t         '       d
 rso sbefrpo iigseil d cto a drltdsrie,af
  ep nil o rvdn p ca eu ain n eae evcs fi x
 rso sblyfr rvdn seil d cto t aq aiyn idvd a wh i
 ep niii o po iig p ca eu ain o ulfig n iiu l o s
        t
 icreae i acu tji'(e Ca. lso Cor,ue85 89()
 nacrtdn ony al'Se lRue f utrl .44 5.)
                 ?
                       DICUSI
                        S SON
      p run t Caionascntuin ln sauoycmmad,tesaei
      .usato lfri''o si t aa d tttr o n s h tt s
                        to
ol ae tpoie f e ul euain( 1C nta .I j5t al
 bi tdo rvd a r pbi dct Ca. os. l X, )o l
  g           e c      o       ,4
cide bt e teae o 6a d1 y aswh aen t tewiee e tdfo
hlrn ewen h g s f n 8 er o r o ohr s xmpe rm
cmployflt o cniun euain( 420seCa. ntat1
o usr uli r ot ig dct j 80;e lCos. r.X,
        -me      n        o                 ,
j 13 j 4 20422B tvSaeo af ri(92 4Ca.t6 860
 j , ;j 82-83; ut.tt fc lona 19) 1 h 6 ,8-
                                   4
6163Jnta L vSpeirC ut2 0)15Ca.p .t 17,09
 8,8;oahn ..u r or(0 8 6 1 p4h 04 18-
                 o            A
19. Whnaci oyugautne teaeo 1 yas a be ietid
0 1 e hl r on dludrh g f9 erhs en dnie
   )       d                             f
a a idvd awi aq aiyn dsblt a dh sn teevdahg sh o
 s n n iiu l t u l ig iai y n a orcie ih co l
              h   f       i
dpo o ohr s mepecie eu ainl ol,fdrl n sae1w
 ilma r tewie t rsrb d d cto a g as eeaa d tt a
a dto al rq ietah o sehv a albeafe aporaep bi
 d iin l eur h t e r h ae vial re p rpit u l
        y                                    c
eu ainu tlecigteaeo 2 y as Wedsusterlv n saue
 d cto nirahn h g f 2 er.       ics h eeatttts
b lw.
 eo
        A.Sauoybcgo n
           tttr akru d
    Co gese atdteI i odrdoe sr ta a1hlrnwih
      n rs n ce h DEA n re s nueht lci e t
                           t           d
dsblishveaalbet te afe aporaep bieu ainta
 iait a v i l o hm re p rpit u lc d cto ht
     ie        a
e hszsseil d cto adrltdsrie dsg e t meth iu iu
 mp aie p ca eu ain n eae evcs ein d o eter nqe
nes..'(0U.. j10()1( .T eI Aacmpi etaojcie
ed .. 2 SC. 40d() ) h DE co lhsht bet
     '            A)           s       v
tru hp rilfdrlu dn .Un e teI A,asaeieiil t rcie
ho g at eea fn ig drh DE tt s l be o eev
        a                            g
fdrliaca assac freuaigdsbe suetb hvn i pae
 eea fnn il sitn e o dct ia ld tdns y aig n lc
                        n
12                          LAUSD V. GARCIA
     Case: 10-55879   12/17/2013   ID: 8911992   DktEntry: 63   Page: 8 of 29




 p l isadpoeue tawi esr cmpln ewi craneu rtdg as
  oi e n rcd rsht l nue o i c t eti n meae ol
    c              l        a    h
 adpoeue.(0U... 11()C uto a Di ovC l Seil
  n rcdrs 2 SC j 42a; o n fsn e . af p ca
                         y     g
 EdcHern O c(tCr19)3F3 15,4 116 .
   u. aig 'c 9h i.96 9 .d 48 16-4 2)
                                   1
       'I 18 Caionaslwmaese atdacmpe esv sa oyshme
        n 9 0, l ri' a kr n ce o rhnie tmtr ce
                f
     t tu satal rsrcue Caio aste -xsigseil d ct nsse
     hasbtnil etutrd l mi' hneitn p caeu ai ytm.
              y           f                    o
     ( 500esq,de b Sas18,h 77 j9p 2 1.T eL gsa es
     j 60 te.add y tt.90c.9, ,.4 1) h eilmr'
     itn wa t impo eseild ainpo rmsi Caionau drh feil
     net so s rv p ca eucto rga n lfri n e te lxbe
               i
     porm dsg oteMatr lnfr pcaE uain'j500 adteey
      rga ein fh s Pa o S eil dct '( 6 0) n hrb
                   e              o
     ehn ec mpinewi tefdrludn rq ie nso teI S
      n ac o l c t h eea fn ig eurmet fh DEA'
              a    h
     pe eesrteEd ct no teHadcp e Ac, ihwa te tegv mig
      rdcso,h u ai fh n iap d twhc sh n h o e n
                   o
     fdrleilt n(e Hae vCo sino Sae nae (92
     eealgsai se ys . mmiso n ttMad ts 19)
              o
     1 Ca.p .t 16,5 1.Sbeunt sae d i lmett no te
      1 1 p4h 54 19) u sqeto ttwiempe nai fh
         A                                o
     Matr lnfrSeil uain( sePa)n18 adeat no te
       sePa o pcaEdct Matr ln i 90 n ncmet fh
                       o
     I i 19 , lonasLeilmr h scniu dt a n tes ca
     DEA n 9 0 Cai ri' gsa e a otn e o me d h peil
                 f
     eu ainsaue,eiigteMatr a adcnomigCaionalwt
      d cto tttsrfnn h se Pln n o fr n lfri a o
     fr e cagsntefdrleurmet.(e L gsAnlsRe.Ovriw
     ut r hne i h eearqi ns Se ei. ayt p, eve
       h                e
     o S eil u aini Caiona Jn 3 2 1, 7
      f p ca Ed ct n l ri,a. , 0 3p.
                  o    f
     < û :- .oc.o/op /o n s et n/dct nap >(so De.2
      h p/ l . gvl apl meu/ ci s uai . x a f c1,
          / aa a a         s oe o s
     2 11
      0 3.)
         On o tecn io sfrasaesrcito fdrlu dn u drteI
           e fh odt n o tt' eep fe eafn ig n e h DEA
                    i
     ii asrnetaaCreaporae u l euain iailbeoa1
     st suac ht se prpitp bi dct 's vi lt 1
       s         f           c   o     a

     1 Al o g Co gesitn e t fn 4 p reto teadto a css
          t u h n rs ned d o' d 0 ecn fh d i n l ot
           h                u                i
     icre b asaet euct dsbe s et,h ama lve o ri usmet
     nurd y tt o d ae iald mdnste c le l femb re n
     hsnvr thtoln apasob coet2 pret (afriSho
      a eemetagaad pert e lsro 0 ecn.C lona col
     Bd. s.. o (0 1 12C 1 p .t 10, 54f.;e,..I A
       sAsn vBrwn2 1) 9 a. p4h 57 11,n 4seeg,DE
                          A
     F lF nigAco 20 , e. .3 ,0t C n .(9 92 0) 2)
      ul udn t f 00SnNo24116h og,19-00 j .


                                       8
                       LAUSD V. GARCIA                                     13
Case: 10-55879   12/17/2013   ID: 8911992   DktEntry: 63   Page: 9 of 29




q aiidsuetrsdn i tesae (0U.. j11()1( .AF Ei
 u l e tdns eiig n h tt. 2 SC. 42a() ) AP s
    f                                 A)
Speild cto adrltdsrie,'rvie a p bi ep newhc met
 t caeu ain n eae evcs'po d d t u l x e s, ih e
 s                                 c
tesadrso tesaeseuainl gnya cnom t tesu ets
 h tn ad fh tt' d cto aaec nd o fr o h tdn'
idvd aie eu ainpo rm. (0 SC. 4 19.To o lwi te
 n iiu l d d cto rga 2 U.. j10() cmpy t h
        z                         )         h
I ters nil etymuteauttesu etd tr n hso hr
 DEA,h epo sbe ni s v laeh tdn, eemie i r e
                 t
eiiit frseil d ct nadsrie a d itesu etseiil,dv lp
 l bly o p ca euai n evcs n , fh tdn i l be eeo
  g i             o                      g
adi lmet nidvdaie euain l rga . (0 SC. 11.
 n mpe n a n iiul d d ct apo rm 2 U.. j 4 4
                   z     o                  )
    Un e teI $lci rnwi dsblisrsdn i teSaeb>en
      drh DEA,$1hl e t iaite eiig n h tt e e
                a d    h    i
teae o 3a d21icuie'r etldt aF E. (0 SC.
h g s f n , nlsv 'ae nie o AP 2 U..
                        t
j11()1( .T eeaehwee,eti l tdecpin tta
 42a()A) hr r,o vrcr n i e xet soht
        )            a mi      o
etlmet Fo e a l,asaerciigfdrlt d in t biae t
 nie n. r xmpe tt eevn e eafl ss o o l td o
  t                             n       g
po ieaF Et adsbe su et n etesu ethsbe a re arglr
 rvd AP o iald tdn o c h tdn a en wadd eua
hg sho dpo .(4CFR. 3012a()i(03.)I adtn te
 ih colilma 3 .. j 0 .0()3( 2 1) n d io,h
                           )          i
I d e n teur tesae t po ieaF Et dsbe su etae 1
 DEA o s o rq ie h ttso rvd AP o iald tdns gs 8
tru h21y asd o iteeu ainl lcmet ro t tericreaini
hog er s ,n h d cto apae n piro h i n acrt n
            wh                               o
a autorcinlait- (j() rntcul iet e a bigaci
 n dlcret afcly j 1wee o atal dni d s en hl
          o   i               y û          d
wi a iait ..o ()(1ddnt aea idvdaie euainporm
 t dsbly .;r ! 1)i ohv n niiul d d ct rga
  h     i                       z     o
    (0U.. j11()1( ()
    2 SC. 4 2a()B)i.
                   i)
    I tepee t t rteein dsueta,n e teI adt
    n h rsn mat , hr s o ip t h tu drh DEA n he
                e
Caionasaue ta i lmeti p l isteidvd ao wh s bh lti
  lfri tttshtmpe n t oi e, h n iiul n oe eafhs
                       s c
ato wa bo g tGacawa ett dt cniu t rcieaFAP whl
 cin s ru h, ri, s nil o ot eo eev
                        e      n           E i e
icreae icutji He s neteaeo2 yash dn teev da
 nacrtdn ony al waudrh g f2 er, a o rcie
                 :
hg sh o dpo o ohnvs mepecie g asad pirt hs
 ih co l ilma r te ie t rsr d ol, n , ro o i
                             b
icreain h h dbenietse a adsbe suetadh da
n acrto , e a e dni d s iald tdn n a n
idyd aie e uain l rga . (e j 506sb .c()500sb.
n iiu l d d ct apo rm Se j 62,u d() ,64,u d
       z      o                        4
()
b.)

                                9
14                      LAUSD V. GARCIA
 Case: 10-55879   12/17/2013   ID: 8911992   DktEntry: 63   Page: 10 of 29




     Al o g teI S eurmett o ti fdrl'n igae
      t u h h DEA'rq ie nso ban eeaf dn r
       h                             u
 sbtniliçç ae t teSae tepi r rso sbit frdv lpn ad
 u sata,tçl v so h ttsh rmay ep ni ly o eeo ig n
            e                       i
 eeuigeuainlrga ' fr ialds et.(cafr. at
  xct dct aporms'odsbe mdns Shfe vWes
     n     o
 (05 56U..95,utgBor o .fHercHusnCet l col
 20) 4 S4,2qoi ad fEdo nik do nr Sho
                 n                      a
 Dit Wethse C z?vRo e (92 4 8U..7,8,0 . T eI A
   s, scetr ofy . wl 18) 5 S 16 1327) h DE
              n     y
 l e s la e it t sae t dcd ho te wi alct a n t vro s
 i wieev stohe tts o eie w h y l loae mo g he aiu
  k                                l
 saeadlcl u l aece terso sblyfrpo iig adfmdn ,
  tt n o ap bi gnish ep n iit o rvdn ,n t ig
              c               i
 sei euainpormsnacracwi i poiin.Se nhse
 pca èct rga i codne t t rvsos. eMacotr
    l o                 hs       (
 ShoDi.. ima (sCi.02 36F.d11 r- eI Anwhr
  col s vCr n 1t r20) 0 3 ,0 ç' DE o ee
      t s                     fh
 prott alct fnn iliblya n temutu eo sh o dsrcs
  up rs o l ae iaca l ii mo g h ltd fc o l itit
           o         a t         i
 hue wi iteftsae';e as JS vS oeieShDi.W.. s.
  osd t nh iy ttsqse lo ..hrl c. s ( D Wah
       h    f    '             n      t
 20) 2 Fsp .d17, 1119 ( eas n n o rso s it fr
  02 20 .upz 15 19-12 t si met fep nily o
                       h g             bi
 po iigaF tpcl trso teiseo rsdny whc iamatro
  rvdn APE y ial un n h su feie c, ih s te f
               y
     st lwlLid IZ.nin De .fEdct n( D.n ,96 97Fsp .
     t ea ; na ' vIdaa pto uai N. ld 19) 2 .up
      a        F               o
     3337)
     0 ,0 .
         Ofeea c hr,eearlmaesitninl d cie t dsg ae
           rlv ne eefdrlue k r netoal el d o eint
                                       y n
     teetyrso sbefr rviigseild cto adrltdsrie t
     h ni ep nil o po dn pca eu ain n eae evcso
         t
     icreae idvd l.Acodn t tefdrl p rmet f uains
     nacrtd n iiuas crig o h eeaDeat n o Ed ct 'o
     aayio c mmett po oe cag si terg lto si lmetn te
      nlss f o nso rp sd hn e n h euain mpe nig h
     I A,çhte ( c srie teiilicreae idvd asae rvdd
     DE G ehrs h evcso l benacrtdn iiulqrpoie
         w     u         g
     drclb teSaeotruh(lcldct nlgny iadcso tai
      i t y h tt rhog aoaeuai aaecls eiin hts
       ey                     o
     bslft Sae ad( cldctnlgnist dtr n. ( SDeto
      eteto tts n l aeuai aaecejo eemie' U.. p.f
                  o      o
     Ed, fo S eil u ainadReaitto Srie,saRes, ssac
       .Of. f p caEd cto n hblain evcstnl g.Asitn e
                               i
     t Sae frteEd cto o Chlrnwi Diaite adPeco l atfr
      o tts o h u ain f ide t sblis n rsh o Grnso
                               h    i
     Chlrnwi Diait sAn lsso Co nsadChn e,o t
       ide t sbli , ayi f mmet n agscm.o
             h     ie
     j3034*,1 e.e.64,68 ( g 1,06.
       0.2( 7 F dR g450466 Au .420))

                                  10
                       LAUSD V. GARCIA                                  15
Case: 10-55879   12/17/2013   ID: 8911992   DktEntry: 63   Page: 11 of 29




      Th n ro q et npeetdfro rdcso iwheh ro eo te
        e arw u si rsne o u eiin s te n fh
                  o
 po iin i Caionasseil d cto sh meta dsg ae teety
  rvso sn lfri' p ca euain ce ht eintsh ni       t
 rso sbefr rvdn aseil d cto po rm,scin5 0 ,fie
 ep nil o po iig p caeu ain rga eto 6 41af s    x
 rso sblyfrma igaseil d ct nporm a ialt a eiil
 ep niit o kn p ca euai rga valbeo n l be
        i                  o                  g
 y u gautbt e teae o 1 ad2 y aswh iicreae i cu t
  o n d l ewen h gs f 8 n 2 er o sn acrtd n o ny
 ji F rh raos icse blw, cnld ta,netecret
  al o te esn dsusd eo we ocuehtudrh urn
   .
 samoysh metedtr n t no whc etyirs nil frpo iig
  tt r ce ,h eemiai f ih ni seposbe o rvdn
                    o         t
 seildct nadrle srie taqaie cutjiimaebt e te
 pcaeuai n ea d evcsu ulid ony aln t ewen h
        o     t          f
ae o 1 ad2 y asigv re b tetr o scin50 1
 gs f 8 n 2 er s o en d y h ems fet 6 4 .
                                    o
       B.S cin5 0 1
          et 64
             o
    Asmeto e a o elwmaesh v atmpe t asr Caionas
         nin d b v,a kr ae te td o sue l ri'
                                           f
cniu drcito fdrlu dn b eatn lgsaint cnom orsaes
 otn e eep feeafn ig y n cig eilto o o fr u tt'
seil d cto p l isadpo eue t c ag sntefdrleurmet.
p ca eu ain oi e n rcdrso hn e i h eearq ie ns
               c
I 19 ,h Le iltr u dro ko eo sveacmpe esv rvso so te
n 9 2 te gsaue n eto n f e rlo rhnie eiin fh
seild cto sauoysh me a n igsvrlxsigpo iin ad
p caeu ain tttr ce ,medn e eae it rvso s n
                                      n
adn nwo e.(tt.92c.30 j1 te.p .8663 (ncig
 dig e ns Sas19,h 16, esq,p 60-88 eat   n
Ase Bi No27 (9 119 Re.esj T emesradesda u e
  sm. l .73 19-92 gSs.. h aue drse nmbr
       l                ))
o mao ise,nldn poeue frxuso adsseso o seil
 f jrsusicuig rcdrso ep lin n upnin fpca
euainp pl, l maiedsuerslt natelclee,adsrie t
 d cto u i at t ip t eoui th oa lv l n evcso
          s e v           o
p plwi atnindfct y eat i dyres (e j 4 9 1 8 1,
 u i t teto eiih prci t iodr. Se j 8 1- 92
    s h               vy                 4
49555 18539)T e19 lgs t nas addscin50 1te
 8 1.,63,63 . h 92 eili l de et 6 4,h
                      ao o       o
s ttaisei tepeetae (tt.92c.30 j8p6 1.T a
tue tsu nh rsncs. Sas19,h 16, ,.8 8) ht
 a
po iin whc 'astesmetdya atet iwa eatd sae a
 rvso , ihr d h a o a s th i t s n ce , tts s
            e                 me
fl ws
ol :
  o
    ç x etfrh s p plmetn rsdn yrq ie nsfr co l
     s cp o toe u is eig eiec eurmet o sh o
     E
atnac seie isb iio () f et n424 adnt tsadn ay
 t dnepcf dn udvs n ao Sci 80,n owi tn ig n
  e      i       i        o          h

                                 11
16                      LAUSD V. GARCIA
 Case: 10-55879   12/17/2013   ID: 8911992   DktEntry: 63   Page: 12 of 29




 ohrpo iino lw,ftsdtr n db teidvd aie euainporm
  te rvso fa iii eemie y h n iiu l d d cto rga
                                       z
 ta ta seil d cto srie aerq ie by n tep pls1t brh a,
 em h tp caeu ain evcs r eurd eo d h u i' 8h itdy
 tedsrc o rsdn erso sbefr rviigseil d ct nadrltd
 h itit feiec ep nil o po dn p ca e uai n eae
                                          o
 srie t p pi bt e tea e o 1 t 2 y asicu iesal easg e
  evcso u l ewen h gs f 8 o 2 er,n lsv ,hlb sin d
            s
 a fl ws
  s ol :
     o
    taF r ocnevdppl,h lsdsit feiec iefcpiro
     () o nnosre u i teatitcorsdnen fet r t
     (              s       z            o
 teppl atiigteaeo maoi sal eo adrmana te
 h uis t nn h g f jry hlbcme n e i sh
      ' a            t
 rso sbelcld ct nl gny a ln a a du tlh prn o p rns
  ep nil o a euai aa ec, so g s n nite aet r aet
                o                    t
 rlct t anw dsrco rsdn e Athti ,h n w dsrc o rsdne
  eoaeo e itit feiec. tatmete e itit f eiec
 sal eo ters nillcl d cto a aec .
  h lbcmeh epo sbe oa eu ain lgn y
         çb Fr osre ppl,h dsitfeiec o tecnevtrhl
         $ ) o cnevd u i te ir o rsdne fh osrao sal
          (             s tc
     atc a drmanterso sbelcld cto a aec ,sln a adu tlh
      tah n e i h ep nil o ae uain l gn y a o g s n nite
     cnevtrrlctso anw o eiap itd Athti ,h n w dsrco
      o srao eoae r e n s p one . ta tmete e itit f
     rsdn esal tahadb cmeterso sbelcld cto aa ec .
      eiec h latc n eo h ep nil oae u ainl g ny'    '
     ( 50 1
     j 64 .)
         T eqeto peetdt ticut yteNit CiciCo ro Ap el,
           h usin rsne o hs o rb h nh rut ut f p as
     wh te scin5 0 apist d sg aeteetyrso sbefr rvdn
       eh r eto 6 41 p le o eint h ni ep nil o po iig
                                    t
     seildctnt a eiil 1-o2-erodcutjiimaeioe
     pcaeuai o n l be 8 t 2ya-1 ony aln t,s n
            o     g
     ivovngsauoycntuto .Toas rh t u sin weaeg ie b te
     n li tttr o srcin nweta q eto , r udd y h
     o eac igpicpeta orts $çst dtr n teitn o tee cig
      vrrhn rn il ht u ak :i o eemieh net fh nat  n
     b d s tate1w ma rcieteitrrtt ntab sefcutsta itn.
      o y o hth a y eev h nepeai ht et fetae h tnet
                                  o
     ritnj'( toAla r vC upo oAnee (02 5 Clt77
     cti . 'Ci f hmba . on fLs gls21) 5 a.h 0,
       ao ' y                             4
     7879)We ei b ea nn te rsotesttbcueh
      1-1. bgn y xmiigh wod fh t ue easte
                                 a
     $ççn u g ig nrl temoteibeidctr flgsaieitn.
     ç Sa g ae s eeal h srl l n iao o e ilt net
        l           y      a               v
     (it nj ''(dap 79)T esauoylnug intedi ioain
     Cti .' ' I.t .1. h tttr agaes ora n slt ,
       ao '                                  o
     h we e.Rahrwecnie i tr çntecnet fh sauoyfa wok
      o vr te, o sdrt emsd h otx o te tttr rme r
                        s    i
     a awh li odrodtr n i so eadp roeadt hr nz te
      s oe n re t eemiet cp n up s n o amo ieh
                         s
                                  1
                                  2
                       LAUSD V. GARCIA                                  17
Case: 10-55879   12/17/2013   ID: 8911992   DktEntry: 63   Page: 13 of 29




 v ro s rso teeat n.lteln ug i cercutmut eeal
  aiu pat fh ncmet fh ag ae s la, o rs sg nrl     y
 fl w is anmenn u ls aleaitrrtto wo l rsli asr
  ol tpli aig nes irlnepeain ud eutn bud
    o                  t
 cneu n e teLe iltr ddn tne d'(olino ocre
  o sq e csh gsaue i o itn .' C aio fc nend
                                    t
 Co nt sIcv Ci oL s gl (04 3 Ca4h73 77
   mmu ii ,n .. t f o Anee 2 0) 4 1t 3,3 .
         e       y        s          .       )
      Asagn rl te,eto 5 0 1sb iio ()hrat 50 1a)
           eea matrscin 6 4 , u dvs n a(eef r 64()
                                  i        e       ,
 asg srso iit frpo iigseil d cto adrltdsrie t
  sin ep nsbly o rvdn p ca eu ain n eae evcso
              i
 to cnevdp pl'bt e teae o 1 t 2 y ast tesh o dsrc i
 ç n o sre u i ' ewen h gs f 8 o 2 er o h c o l ititn
  n            s
 whc tep plsprn o prnsrsd. Aspeiul meto e , t te
   ih h u i' aet r aet eie . rvosy nin dboh h
 fdrl itito radteOAlrl du o tepanln ug o scin
 eea dsrcc utn h - ei p n h li ag a e f et
                      l e                      o
 50 1at cnld ta,ae o telct no Gacasmohrseiec a
 64()o ocu ehtbsd nh oai f ri' te'rsdne t
                          o
 tetmeGacarah dteaeo 1 y asadteefe,L. Unfe wa
 h i ri ece h g f 8 er n hratr A. iid s
 rso sbefr rvdn aseileu ainpo rm t Gacawhlh wa
 ep nil o po iig pca d cto rga o ri ie e s
 icreae icutji
 nacrtdn onyal.
     Gacaugsticutorahasmi rcn lso . Ash ponso t
       ri re hs ort ec i l o cuin e it u,
                              a
u drscin 4 2 0ad4 2 4 ash o dsrc irso sbefr rvdn a
 n e eto s 8 0 n 8 0 , co l ititsep nil o po iig
fe fltmep bi eu aino afe apo raepbi euain a tecs
 re uli u l d cto r re p rpit u lc d cto , sh ae
     -       c
ma b,oa1t etb t e tea e o sxad1 wh s paet rlgl
  y et 1sudns ewen h gs fi n 8 oe rn o ea
gada rsds titeui itnlonais fh shodsitu ls
 urineiewi nhjrdci abu dr o te colitc,nes
              h      s o        e           r
o eo teseiidecpin t tersdnyrlapis (e U in col
 n fh p cfe xeto so h eiec ue p l . Se no Sho
                                    e
Ditit . mi , u a 1 F.dap.12,n 1 j 80 as dt mie te
  src vS t spr, 5 3 t 55f. (420 l ee nsh
          h                           o r
lcldct nlgnyrsos lfr rvdn aseildct npormq
oaeuai aaec epni eopoiig pcaeuai rga .
        o             b                   o       )
Acodn t Gacascin5 0 1cntue aprl lueo gn rl
  crig o /i,eto 64 o si ts aal rl f eea
                           t       e
apiait frdsbe su etbt e tea e o 1 a d2 yas
 p l bly o iald tdns ewen h g s f 8 n 2 er.
    c i
      Ofh vro ssaue ap aigi teEd cto Co et t eint te
        te aiu ttts p ern n h u ain d hadsg ae h
etyrso sbefr rvdn seil dcto srie,scin5 0 ite
 ni ep n il o po iig p ca euain evcs eto 6 41sh
   t
ol po iinta epesyrfr t p plb t e tea e o 1 ad2 y as
 ny rvso h tx rsl eeso u i ewen h gs f 8 n 2 er.
                            s
Byi tr , wee,eto 5 0 d e n t up rt asg t tesh o
   t emsho vrscin 641 os o p roto sin o h c ol
    s
                                13
18                      LAUSD V. GARCIA
 Case: 10-55879   12/17/2013   ID: 8911992   DktEntry: 63   Page: 14 of 29




 dsrc i whc tep pl p rn rsd sh rso sblyfrpo iigaseil
  ititn ih h u i' aeteie te ep niii o rvdn p ca
                  s                   t
 eu ainpo rm frccyq ai dp plnCaionabt e tea e o 1
  d cto rga o vr ul u ii l ri ewen h g s f 8
                       fe         f
 ad2 y as Asstot ao eteito utr ca s o scin5 0
  n 2 er. efrh b v,h nrd coy lue f eto 6 41
 epiil e cpsfo teraho tesaueth s p plmet grsdny
  x lct x et rm h ec fh ttt d oe u i ei eiec
       y                        t      s n
     rqimetfrsho at dneseie i sbiiin() f et n4245
     eur nso coltn ac pcf dn u dvso ao Sci 80 .
        e         e       i                o    '
     T apo iinltteecpin t tegnrlueta ci rnbt e te
      h t rvso i sh x etos oh eearl ht hl e ewen h
                s                           d
     ae o sxa 1 mutatn sh o i tesh o dsrc i whc tersdne
      gs f i nd 8 s ted co ln h co l ititn ih h eiec
     o ter aet r urinilctdz(e KazvL sGao-aao aJit
      fhiprn o gada soae. Se t .o tssrtg on

         Scin424 sb iio ()poie i rlv n prta
          et 80,u dvs n a,rvdsn eeat atht
            o         i
     çnowi s nigScin420applo ls tteeiec
     G qt t t dn et 80, u icmpi wi h rsdny
      g ha         o            e h
     rq i met frsh o atn a c i ash o dsrc,f eo seiayo te
     eur ns o c o ltedne n co l ititih r h s n fh
         e
     fl wig
     ol n '
       o .
          ç1( Appl lcdwi itebudr sotash odsrtna
          ç)A) uipae t nh on ai fhtcol i i i
           (                h          e          tc
     rg lryetbihdlcne cide'isiuin o alcne fse h meo a
     eual sal e iesd hlrnsnttto, r iesd otr o ,r
               s
     fmi h mep run t acmmi n o plcmet n e Ch pe 2
     a l o usato o t t r ae n u dr atr
        y                   me
     (o nigwi Scin2 0 oPr1o Diio 2o teWefr ad
     cmmecn t et 0) f at f vs n fh l e n
                 h o              i        a
     lsi to sCo e
     ntuin d .
        t
          çB)Anaec paiga uiiahmeo isi to dsrb di
          ç(     gny lcn ppln o rntuin ecie n
                                      t
     sbaarp ( salrvd eiec t teshotateplcmet r
     uprgah A)hlpoie vdneoh co lhth ae n o
     cmmi n ip ru n t lw.
      o t ts usato a
          me
          (2 Appl oiafseci wh rman ihs r esho o
          6) u iwh s otrhl o e isn io hrcolf
           4                d
     oiip runt sb iiin () n () f etn4 835
      r n usato udvs sd ade o Sci 85 ..
       g              o            o
          t3 Applo whmitrircatn ac hs enapoe prun
          ç) uifr o nedsitt dne a be prvd usat
           (               t e
     t C atr5(o nigwi Scin460 o Pr2 .
     o hpe cmmecn t et 6 0) f at6
                        h o
          :4 Appl oeeiec ilctdwi itebudr s fht
          ç ) uiwhs rs nesoae tn h on ai o ta
           (            d          h       e
     sh o dsrc adwhoeprn o lgl urinirl vdo rso s ly
      co l itit n s aet rea g ada s ei e fep ni i ,
                                         e         bit
     cnrla dat rytru he niain
      oto,n uhoi ho g ma cp to .
                   t
          ç5 Appl ol e itehmeo acrgvn authtslctd
          ç ) u iwh i snh o f aeiig dltai oae
           (            v
     wi i teb u d re o ta sh o dsrc. euino a afdvtu dr
       t n h o n ais fht co l ititEx cto f n fiai n e
       h
     pnl o pr r prunt Pr15(o nigwi Scin6 5) f
      eat f euy usato at . cmmecn t et 50 o
        y j                       h o
     Diiin1 o teFa l Co eb tecrgvn autsasfiin bssfra
      vso 1 fh mi d y h aeiig d li ufcet ai o
                   y
     dsrc dao tetopailecstetmeptenrjvrinhsoecfo
      ee ntr na h u taf ita o ufh ctl n, l t sh h
       tr tnhtr pli snh h e ols aeve u e h ol
        mi i      e v                   i s
     d tit eemi sf m cu lat hth p ii o l ig nteh meo te
      i
     crgv r
      aeie.
                                                 Io oeotudnnxpg)
                                                  ot tcni eo etae
                                                   n    n
                                  1
                                  4
                       LAUSD V. GARCIA                                  19
Case: 10-55879   12/17/2013   ID: 8911992   DktEntry: 63   Page: 15 of 29




  U o HihSh oDit spa 17C 1 p4hap .75. I acrac
   nin g co l s, ur, 1 a. . tp 5-8 n codne
                           Ap t         )
  wi toee cpin,eto 50 d e n tp l wh n frea l,h
    t h s x et sscin 6 41 os o apy e , o x mpete
    h         o
  eiil 1-o2 -erodp plpirorahn te g o ma ryhdbe
   l be 8 t 2y a-1 u i r t eci h ae f j i ,a en
    g                 , o       g        ot
 pae ialesdcirnsisit no fsehmeb teu ei cutor
  lcdn i ne hl e' ntui rotr o yh jvnl or
         c      d       to                e ,
 wa rsdn i asaeh sia. ( 424sbs() ) ,6. I toe
   seiig n tt optl j 80,u d.a( ( () n hs
                                1 A) )
 isa csterso sblyfr rvdn seil d ct na rltdsrie
  ntne,h ep niit opo iig p caeuai nd eae evcs
                  i                   o
 l swi tesh o dsrc i whc teisiuino h meilctd
  i t h c o l ititn ih h nt to r o s oae ,
  e h                          t
     Ote, r seiipo iin i teseil d ct nsh mecleo t
       h rmoe p cfc rvso sn h p ca euai c e a' u
                                       o      v
 adt nlecpin t t apl aino scin50 . F rea l,h
  d io a x eto so he p i to f eto 641 o x mpete
     i                 c
 Le iltr ha asg e t tecu t b ado euainterso sblyfr
   gsaue s sin d o h o ny or f dcto h ep n iit o
                                              i
 po iig o cnrcigwi alclco l ititopo ieb t gn rl
  rvdn , r otat t oash o dsrct rvd, oh eea
                n h
 euainadseild ct nsrie t y uhady u gaut icreae i
  d ct n p cae u ai evcso o t n on d l n acrtd n
      o              o                    s
 teuei dtninfclis tii jrsit n (j4652 5 5 ;e
 h jvnl eet ait wi nt uidci . j 84 . , 610 se
         e o ie h s               o
 Wef& ls. oej13 .,u d()1,2 (cut ycmmit teDiiin
   l ntC d 7 15sb .a()()a orma o to h vso
    .
 o JvnlFait saypesnc n itdo oeo moeseiidofne wh
  fu ei cli n ro o vce f n r r pcfe fe ss o
       e ie
 wayugrhn2 yas 1atet o apeesol Smir ,h
  s oneta 1 erod th i fprhnin. i l l te
                    me        ) ay
Leiltr h sasg e rso sblyfr rvdn seild cto t
 gsaue a sind ep niii o po iig p ca eu ain o
                       t


(ooeotud- peiupg)
f t tcni eho rv sae
 on    n m o
      t6 Appleiigias th siloae wi itebu dr so
      ç) u irsdn n t e opt lctd t nh onai f
       (            a     a      h        e
ta sh o dsrc.
h tco l itit'
            '
    Weo sre ada oa ag meth prisare tawhnte
        bev,n t rl ru n te at ged ht e h
                             e
Leiltr icroae scin4 2 4secpin t te,eie c nl it
  gsauen op rtd et 80 ' xeto soh rsdny zeno
                  o
scin50 ,a k r ceryitn e t rfrn et (macpto 'i
 eto 6 41lwmaes lal nedd he eeec o ç n iain'n
                                   e
Fcin424 sbiiin()4,omene niaino a n r (e as
s t 80,u dvso a()t a macpt f mio. Se l
eo                           o
 a Coe j75,ud ()1)(rvdn taa e niae mio i o
 m. d, 0 0sb.e(5 poiightn macptd nrs
cniee a autop roe o dsalhig te nrs wnrsdne.
osdrd n dlfr up ss fçtbi l )h mio'o eiecq
                    e sn                   )


                                 15
20                      LAUSD V. GARCIA
 Case: 10-55879   12/17/2013   ID: 8911992   DktEntry: 63   Page: 16 of 29




 h siaie s ett telcld ctoa aec tasre t go rp i
  optl d mdnso h oa eu ainl gn y ht evshe egahc
      z
 ae whrtehsilr dclait ilctd ( 5 17sb .a.
  ra eeh opt o meiafcly soae. j 66 ,ud()
            a        i                  )
    Th Leiltr'd sg aino asn l,oa euct nl gnya te
      e gsaues einto f ige lcl d ai a ae c sh
                                     o
 etyrso sbefr rvdn aFAP t teqai didvd aspae i a
  ni ep nil o po iig
   t                    E o h ul n iiu l lcd n
                                le
 jvnldtninfclyo rsdn iohrntuinletg agal
 u ei eet ait reiign teisit astn sruby
     e o i                 to i
 po tsh g aso cnssetodr ,f in,n efciedl eyo
  rmoe te o l f o itn, rel esceta d fet ei r f
                          y               v v
 seil d cto po rmsi toestn s Ho ve, t rve o te
 p ca euain rga n h s et g . we rol e iw fh
                          i            r
 eucto a sh merv ash th Le iltr hsn t d e apo iint te
  d ain lce eelta te gsaue a o ad d rvso p h
 sauoysh metaseicl asg srsosblyfr rvdn aF t
 tttr ce htp cf al sin ep niit o po iig APE o
                   i y            i
     qaie idvd asntecutjistn adh s o a n e scin50 1
     ulidniiuli h ony aletg n ant medd et 64
       f                   i                 o
     t cet a ecpint taefc.No h scu slo ete sd p itdt a
     o rae n x eto o ht fet r a one fr i r ie one o
                                           h
     saueo cs ta asg srso sblyfr rvdn seild cto i tee
      ttt r ae ht sin ep niit o poiig p ca eu ain n h s
                              i
     cru tn e.F rhrteln u g o oh rsaue sc a scin4 6 .,
      icmsa cs ute,h ag a e f te ttts uh s eto 8452
     whc asg st tec u t b ado eu ainterso sblyfro eaig
       ih sin o h o ny or f d cto h ep niit o p rt
                                             i      n
 jvnlcutcol,s obodeog tfiyecmpsrso s it fr
 u ei orshosintra nuh o ar no asep ni ly o
     e                   l          bi
     eiilidvd asbt e tea e o 1 a d2 wh aeicreae i cu t
      l be n iiu l ewen h g s f 8 n 2 o r n acrtd n o ny
       g
     ji. sn ayidct n o acnrr lgst eitn itelnug ad
      alAbetn niai s f ot y eili netn h agae n
                  o       a     av
     srcueo t s ca eu ainsauoysh mea awhoewec nld ta
      tutr fhe peil d cto tttr ce s l, o cu eht
     whnn n o tesauoyecpin t scin50 apl steett
       e o e fh tttr x eto so et 6 41 p i ,h ni
                                  o        e      y
     rs nil frpo iigseil d cto t a eiily u gaut u iwhl
      epo sbe o rvdn p ca e uain o n l be o n d lp pl i
                                      g                e
     h o seiicreae icutjiipoeldtr ndb tetr o
     e rh snacrtdn ony als rpr eemie y h ems f
                              y
     scin50 .Aswehvese, n e scin50 ,h rso sbeetyi
     eto 6 41      a en u dret 6 41te ep nil ni s
                                 o                  t
     gn rl tedsrci whc t imaesprn rsd s
      eeal h ititn ih hen t' aeteie.
          y
        L. Unfe ag e ta teln u g o scin5 0 d e n tvic ay
         A. i d ru sh th ag ae f eto 6 41 os o e n e n
              i
     itn t asg rs niit fr rvdn seil d cto t eiil cu t
     neto sin eposbly o po iig p ca eu ain o l be ony
                      i                        g
     jiimae bcueh sauede ntxrslrfrocutji.T a
      aln ts easte ttt os oepes eet ony al ht
                               y         s
     scin50 1 ks oseicrfrneocutjiimae de nt a i
      et 64 mae n pcf eeec t onyaln ts os omen t
        o             i
                                  16
                       LAUSD V. GARCIA                                  21
Case: 10-55879   12/17/2013   ID: 8911992   DktEntry: 63   Page: 17 of 29




 d e n t sinrso sblyfr rvdn s ca eu ainsrie i ta
  o s o asg ep niii o po iig peild cto evcsn ht
                   t
 stigh wee.Asdmo srtdb ticut psd cso swehv n t
  et , o vr e ntae y hs or' at eiin, ae o
    n                          s
 hsttdt cnt esauoylnug t cvraujctawa ntxrsl
  ei e o osr tttr agaeo oe sbetht s o epes
    a      u                              y
 met ndi tepo iini q et n whnd igs icnitn wi te
   ni e n h rvso n u si , e on o s o sset t h
     o                 o                    h
 siuesp r s.F re a l,i Cto a Js vSpeir or(93
  ttt' upoe o xmpe n i fsn oe .u r C ut19)
                        y             o
 5Ca.t 4 , hl tate o eua sfg ad stot i Evdn eCo e
    1 h 7 we ed hth prcd rlaeurs e frh n iec d
     4
 scin14 , ihg vmstedslsrbfcnietap l ep ron list
  eto 0 5whc o e h icoud o fdnil oi esn e fl o
                                       c        e
 ci nleednsas apidijvnldlq ec poedns
  r adfnat,lo pl nupi ei uny rceig,
   mi           e     e n
nowi sa dn tatesaueddntepesyrfrt dl q ec matr.
  t t tn ig hth ttt i o x rsl ee o ei uny tes
     h                                n
( to a Js,ur,tp 5-4 seas C l ehC mmuiain,Icv
 Ci fsn oespa ap.35;e l e- c o nct s n..
   y                         o T           o
Lo An ee CellrT lph n Co (99 2 Ca4h13 13( e gs tr'
  s g ls lua ee o e . 19) 0 1t 6,8 t Leiaues
                                 .       h l
fi r t sei l po i t eti at i u drteu ficmptin1w
 al e o p cf l rhbicran ci t n e h nar o eio a
  u        kay             vy              t
de n t rvn acutfo dtr nn tateat i iu fiu drte
 os o pe et o r rm eemiig hth ci t s nar n e h
                                   vy
at.Lie s hr,h asneo a epeseeec t cutji d ent
 cl kwie eete bec fn xrsrfrneo ony al os o
   )                                  s
peld u fo itrrtn scin5 0 1t asg rso sblyfrpo iig
 rcu e srm nepeig eto 64 o sin ep niii o rvdn
                                          t
seil dcto t eiil 1-o2 -erodidvd asicreae i sc
 pca euain o lgbe 8 t 2y a-1 n iiu l n acrtd n uh
fclisbcuesc acntuto icnitn wi teo eacigsauoy
 aite ea s uh o srcin s o sse t t h v rrhn tttr
   i                               h
p roeo st figtesaeso l ain u drteI b esrn ta a
 up s fai yn h tt' bi t s n e h DEA y nuig h t
          s              go
cerydsg tdeu ainl gnyiasg e rso sblyfr o iig
 lal einae d cto aae c s sin d ep n iit o prvdn
                                        i
eiil idviu lSh rg toa apo raeeuain l p ru i t met
 l be n i d asç e ih t n p rpit d ct a opotnt o e
  g           t                     o       y
ter nqenes'( 50 0sb .a;e 2 U.. j10()1()11()
hiu iu ed. j 60,u d()se 0 SC.j40d()a,42a.)
          '
    L. Unse ag e tatelgsaiehsoyo scin50 rf csa
     A. i d ru shth eiltv itr f eto 6 41 el t  e
moel tdp moen mey t mananitrititu dn o lgto swhna
  r i e u s, a l,o iti nedsrcfn ig biain e
    mi
suet oh sb e pae b o esh o dsrc it aseil d cto
tdn wh a en lcd y n co l ititno p ca eu ain
porm lctdi aohrcol irtece te g o maoi adwol
 rga oae n nteshodsi rahsh ae f jrt n ud
                    tc               y
ohr s bc metefn igrso sblyo adsrcta hdn iv le n
 tewie eo h u dn ep niit f ititht a o n ov met
                         i
i teplcmetdcso I l h o tebodywoddln u g o scin
n h ae n eiin. n i t fh ral re ag ae f eto
                  g
                                17
22                      LAUSD V. GARCIA
 Case: 10-55879   12/17/2013   ID: 8911992   DktEntry: 63   Page: 18 of 29




     5 0 , cr t ge wi L. Unie scneto tatesaueso l b
      6 41we amo are t A. i d' o tnin h th ttt h ud e
                     h
     itrrtdnro ya apyn t o l tefrg igcru tn e.
     nepee arwl s p lig o ny h oeon icmsacs
         Scin5 0 1 a be dsrbda a rvso taSnuesfnig
          et 64 hs en ecie s poiin htt srljudn
             o                           e
     cniut. ( ag CzfDe .fEdcvCafriDeto u.9hCi
      ot i ' Orne ofy pto u.. lona p.fEdc(t r
        n y'         n                            .
     2 1) 6 F3 15,09seas Ser SnsU se col srcv
      0 168 .d 02 15;e lo ira ad n dshoDi ît.
                                            t
     SuetS èil dHer gOf.Oc.220, . 180) . E50 1s
      tdn (pcaE . ai f t2,02No29-2p 2 j 64 ia
                     n ,
     poiinGomananf igrsosblis)Suet. ree L #c
      rvso G iti t n epniit ';tdnvBekl J 3#
            t       md        ie '          yn
     Sh oDit(pcaE . rigOf.No .,03No.990)sme.As
      col s.Seil dHe n f v 620, . 8-3 (a l
                            ,          1       )
     pe o sydsusd tesauewa e ce a p ro a o iu seil
      rviul ic se ,h ttt s natd s at f n mnb s p ca
     eu ainblta epn e teso eo eiiit, d poeua cag sa
      d cto ilh t x add h cp f l bly ma e rcd rlh n e,nd
                                g i
     cnome Cai ri1wtfdrltttsn rg lin.(tt.92
      ofr d lonaa oeeasaue ad euaos Sas19 ,
             f                     t
     c.30 j1 te.p 60 esq)Acodn t lgs t emaeilascae
     h 16 , esq, .86 te. crig oeili tr s soi d
                                    av     a     t
     wi temesr,eto 50 wa rcmmeddb arpeett eo te
      t h aue scin 641 s eo n e y ersnai fh
       h                                 v
     seildct nlcllnae (E P 3o SnaBabr C ut ad
     pcaeuai oapa ra S L AI f at raa ony n
             o
     Sdrsed a rbe froaeuainlgnis ihaei atdb
     s deslq polm o lcldct aaecewhc r mpce y
      a                   o
     3   Wihtei lmetto o CaionasMatrPa i 18 ,ahlcl
           t h mpe nain f lfri' se ln n 9 0 ec oa
     euainlgnywarqi dt ognz oji aoaçpca euain
      dct aaec seur o raie ron lcls eildct
         o         e                s      o
     srie rgo 'o duf in sz adso e'oesr t dl eyo seil
      evcs ein' fs fi et ie n cp 't nuehe ei r f p ca
                  s c                       v
     eu aina drltdsrie t al u lididvd aswi i tag o rp i
      d cto n eae evcso 1q aie n iiul t n ht e gahc
                               f          h
     ae.(j500 5 10seas j5 151sb .a;tt.90c.9 ,
      ra j 60 ,64;e lo 69 .,u d()Sas18,h 77
     p.4 1 432 1-4922-43 TeSL Acn e s ge irtoa
      p21- 1,4821,4022. h E P a b ai ldsi,r
            2              )              n tc
     gopcmpie o ioeta o edsrc,n o moedsrcsadacu t
      ru o rsd fn r hn n itito e r r itit n o ny
     of eo euaino oeo moecu t ofe o euain ( 5 10
      fc fd ct ,r n r r ony fi s fdct . j 64,
       i      o                 c       o
     sb .d. Wi iptrma o nt avsr cmmie taicue
      u d.() t n uf cmmui di y o tehtnlds
            ) h    o        y o        t
     prnso su etwi dsblisec S A irqie t dv lpa d
      aet ftdns t ia ite, ah ELP s eurd o eeo n
                     h    i
     sb tosaeoscasalcl a stn ot o i p riiaigae c o
     u mit tt f il o apln et g u h w t at p t gny r
                               i       s c n
     ae ce wilmplmet n amiitrteseil dcto po rmst
      gn is li e n ad d nse h p caeu ain rga o
     qaie s etwiitegorp iae sre b tepa.(j50 19,
      ulid mdns t nh egahc ra evd yh ln j 60(
        f           h
     5 9 , 61 51 5 2 0 segnrl , gsAn lsRe.spr, eve o
      610 5 9 .; 6 0 .e e eal Le i. ayt p,u a Ovriw f
                      ,      y
     Seil d ct ni Ca.
      pcaE ùai n l
              o     )


                                  18
                       LAUSD V. GARCIA                                  23
Case: 10-55879   12/17/2013   ID: 8911992   DktEntry: 63   Page: 19 of 29




  n n u lcn netra sh os'(e. o o E . p o Ase Bi
   op bi, o scain c o l.' Sn C m.n d Re.n sm. l
                                    ,         l
  No27 (9 119 Re.es p2)Ou rve o telgsaiemaeil
    .73 19 -92 g Ss. . . reiw fh eilt tr s
                   )                  v    a
  dslssn frhrdti rgrigten tr o tapo lm. Bu acrigt
   icoe o ute eal eadn h aue fht rbe t codn o
                   s
  a2 0 d cso b teS eil u ainHern Ofie4rl du o b L.
    0 3 eiin y h p caEd cto aig fc, ei p n y A.
                                        e
 UnfdtsfottagmetteTrbe 'eerdt i tefrgig
   ie o upri ru n,h çolm'rfre on h oeon
    i       s       p
 lgsaierp rcn endmio suetwi dsbliswh rsddi
 eilt eoto cre n r tdns t iaiie o eie n
     v                     h    t
 nnul,o scainshosotieteuidcinoteroaeuainl
  opbi n netra col usd h jr i o fhilcldct a
     c                     st               o
 aec I tehaigofcrsve ,t qte ta atmai l t nfnn te
 gny. n h ern fie' iW t ahrhn uo tal r seigh
                      lr           cya
 rs niii frtesu etseu aint tedsrcwhr tesueti
  epo sbly o h tdn' d cto o h itit eeh tdn s
         t
 rsdn wh nh o s io b cme a auttaeeg te,S cin5 0
  eiig e e r hes r eo s n dla g ihen eto 6 41
 rq ie teeu ain lgnytapae tesu eti tenn u l o
 eursh d ct aae c ht lcd h tdn n h o p bi r
             o                              c
 n netra sh o t cniu t b rs nil frtes etseuain'
  o scain co lo ot eo e epo sbe o h md n' d cto .'
                  n
 (tdnvB ree UnShoDi.S eil dHern Of No . ,2 0 ,
 Suet. ekl t col s (pcaE . aig E, v 6 0 3
             y            t
 No 18-3 p7) T e u s o tes tt,codn t te er gose,
   .9 90) . . h ppoe fh t ueacrigoh hai fcr
             S            a               n

4 T eSei Euao Her g fe sh geeesrfh O
   h pca dctn ai Ofc wate rdcsoote AH
        l i n i
whc cn u ttesaeamiitaieseil d cto d epoesh r s
  ih o d csh tt d nsrtv p ca eu aln u rcs e n ,
tarslecmpansalgn fi r t po ieaF Eo t ohm iacgpy
hteov o lit leig al e o rvd AP ro te s im l
                     u                     eo
wi teI A.(j5 50557 C lCoeRes t.,j38,60esq;
 t h DE j 60-60; a. d g.
  h
se2 U... 1 1()6( ,9 3 C.. j301t-0 .13(03.te.
e 0 SC j 45b() (;4 FR. 0.i 5 j 5 24 0)
                               5 30 0 2 1)
                             ,
               A)               1
s    Co neigL. Unfe 'asrintascin5 0 1apiso l i te
       u trn A. iids set ht et 6 4 p l ny n h
                         o      o         e
nro cru tne d srb db teS eil uainHern Ofies
 arw icmsacs ecie y h p caEd ct aig fc '
                                  o
dcso i Su et .B re yU fe co l s, riponso th t
 eiin n tdn v ekl n dshoDit Gaca it u ta a
                  e
n mbro sbeun amiitaieh aigdcso sh v apl dscin50
 u e fu sq et d nsrtv ern eiin a e p i et 6 41
                                         e o
t asg rso sblyt ash o dsrctah dn t eniv le iteaut
o sin ep niit o co l ititht a o b e n ovd n h d l
             i
ppi'idvd aie eu ainl lno plcmet ro t tep pls a ig
 u lsn iiu l d d ctoa pa r ae n piro h u i'h vn
            z
rahdh ae f jry (e Suet. rne bf/DetoE uai
ece te g omaoi.Se tdnvOag C z y p.f dctn
             t               n         o
( No .020, s20004,09055 gosl ae wi Orne
 OAH, v3,09No.0 99 932 0 106)cnol td t ag
                                 d    h
C//fDeto uainvSuet P rne rl t et.C lona p.
  z . p.fEdct .tdnj aetx e. u nv afriDet
   ny        o      ;       Sd
Deat ltat (ainvt2,0OAH, 092 20; rn0 8z/ 1
o naHel OAH, .620, . 0002)O ag C /.
 fMet h       Oc
      n f u o Suet
                   9No2 590
                         y
                                  e onp
  p rme oEdct .tdn ( Ma 2 ,09No. 0 102,
                              , s2 2 0
                                                Iontcniudonxpg)
                                                 otoeot e n etae
                                                      n
                                1
                                9
24                      LAUSD V. GARCIA
 Case: 10-55879   12/17/2013   ID: 8911992   DktEntry: 63   Page: 20 of 29




 wa topoet eti sh o dsrcsa dS AStah v alren mbro
   st rtccran c o l itit n ELP ht a e ag u e f
     t
 rsdnilco latn e b autseil d cto su et fo oh rdsrcs
  eiet sh os tedd y d l p ca eu ain tdns rm te itit
       a
 fo beo n o ewh l db tef acarso sblyfrh eu aino
 rm cmig vr eme y h i n ilep niit o te d cto f
                         n           i
 toeauttdns'(bdj
 hs dlsuet. Ii.
           '
      Th maeil dsr e ao esp ot A. iids on tate
        e tras eci d b v u p rL. Unfe 'p ith th
                  b
 i et frh lwmaeseat n o scin50 1wa t sl apo lm
 mpts o tea kr' ncmet feto 6 4 so ove rbe
      z
 rsln fo t pae n o amio p plnarsdnilco loae
 eut g rm he lcmet f n r u ii eieta sh o lctd
     i
 otietego rp iabon aiso tep plsdsrc.feiec - f ti,
  usd h egahcl u dre fh 'u i''itito rsdn e ha s
 otietedsrc i whc teprn rsdd Weo sreh we e,h t
  usd h ititn ih h aeteie. bev, o vrta
 at u hlwmaesweepeetdwi asei a dnro po lm,h ydd
  l g a kr r rsne t p cfc n arw rbe te i
   ho                     h
 n ti th sauesapiaint o l toestain i whc ash o dsrc
  o l te ttt' p l t o ny h s i to sn ih co l itit
     mi           co            u
 hdpae te n rtdni aeiet lcolus eo i jrdcinl
  a lcdh mio suetn rsdni sh ooti ft ui it a
                       a       d s s o
 b u dre.lsed tesaueiwod dibodrtr .Idsig ih so l
  o n ais nta,h ttt s re n ra e ems t itn use ny
 bt e cnevdadn no sre p plad a peiul dsusd iso l
  ewen o sre n o cnev d u i n ,s rvo sy icse,t ny
                           s
 epesl tt n aeteecpin t tersdn yrq ie nsfr
  x rs i ai s r h xe t so h eiec eurmet o
        mi o          o
     cmployeuaingnrl .( 50 1sb.a (E cp frh sppl
      o usr d ct eeal j 64,ud ()çxeto toe ui
                o    y            ç            s
     met grsdnyrqi metfrcoltn ac seie isbiiin()
       ei eiec eur nso sho at dne pct dn u dvso a
         n         e         e       s
     o Scin424..'.
      f et 80 .. )
          o       '
                  )

     (ontcniud mpeiupg)
     f to ot eko rvosae
      o e n
     2000 3)cnoiae wi Suet. ag C/ffDeat no
      092 10 (o sl td t tdn vOrne z . p r tf
                  d   h             ny me
     E uain;tdn vL s gls(n 1 Sh oDitc( Ap.720,
      dct jSu et. o Anee /4 # col sr tOAH, r1,07
         o                /         i
     No200a72itaieh aigdcso sctdb tepat shveapid o
       .0 71d7n)rtv ern eiin ie y h ri a p le,r
         Te
          h
            0mi.
               )s                      e
     dcndo pl,etn501oas nepniitfrrvdn seil
      ele tajysci 64 t si rsos lyopoiigpca
       i        o       g     bi
     euaint elil 1-o2-erodppli stnsohrhnacutji
      dct o l be 8t 2ya-l u i n et g teta onyal
         o g                s i
     o ohraut orcin lait.Beas t fcu lcn ro peetdb
      r te d lcreto afcly cuehe ata seais rsne y
                       i
     toedcso saentb fr u, epesn ve rgrigterrao igo
     h s eiin r o eoe swe x rs o iw eadn h i esnn r
     rsl.
      eut


                                  20
                       LAUSD V. GARCIA                                  25
Case: 10-55879   12/17/2013   ID: 8911992   DktEntry: 63   Page: 21 of 29




    Fo i p r,miu cra CaionaS h o BorsAso it nasrsta,
      rt ata cs uie l ri c o l ad scai set ht
        s               f                  o
 ntisnigtettt'amielbodemsiiu ieyteLeiltr
  owt t dn h sa esé td ra tr , ts nl l h gsaue
     ha         u      ty               k
 itn e frscin5 0 t b ue t asg rso sblyfrp ca eu ain
 ned d o eto 6 41o e sd o sin ep niii o seil d cto
                                      t
 srie fr onyjiimae.Ash Caio aSh oBors scain
 evcso cut aln ts te l mi col ad Asoit
                         f               o
 p it otwh nteLeiltr eatdscin5 0 i 19 ,Caio a1w dd
  ons u, e h gsaue nce eto 6 41n 92 l mi a i
                                         f
 ntxliyrq i seildctnfr onyjiimae bt e teae o
  oepit eur pcaeuai o cut aln ts ewenh gs f
     cl e          o
 1 ad2 ,n iwa n tutl 0 4tateLeilmr a n e scin5 0 0
  8 n 2 ad t s o ni2 0 hth gsa e med d eto 6 4 ,
 sbiiin()t cnomtteI A'a nmetitirgr. (e
 udvso b,o ofr oh DE S med nsn hsead Se
 2 U.. j11()1( ()pr tn sae tfrg poiigaF Et a
 0 SC. 42a() i (emiig ttso oeo rvdn AP o n
             B)i    t
 idvd a 1 tru h21 erodwh ddn thv a idviu l e euain
 n iiul 8 ho g y as l o i o a e n n i d ai d d ct
                                          z      o
 pa ipaepirohsohrnacrt ni a autorcinlaitl
  lnn lc ro t i r eicreai n n dlcret afcly.
                        o           o   i)
 T eCaionaS h o BorsAsoito ag e ta,gvntesaue i
  h l ri c o l ad scain rusht ie h tttsn
       f
 e iec i 19 , ihicu e poiin pemiig b t o rq iig cu t
  xs n en 9 2whc n ldd rvso s r tn , u n te urn ,o ny
    t                            t
 ofilt etbi gnrldct ncassi cutjifclis(j10 ,
  fcaso salh eeaeuai lse n ony alait j 90
   i       s        o               ie
 10,9 7,h L gsauecudnt aeitne scin50 1oicue
  96 10)te eiltr ol ohv nedd et 64 t nld
                                o
wi i i so eterso sblyfrpo iigseil d ct nt eiil
 t n t cp h ep niit o rvdn p caeu ai o l be
  h s              i                  o    g
cutjiimae.
ony aln ts
    Weaep ru ddtawhnteLe iltr e atdscin5 0 1idds
       r esae ht e h gsaue nce et 6 4 , t i o
                                      o
t adesas cf po lm,a dta lwma esddn tcnie tesaues
 o d rs peic rbe n hta k r i o o sdrh ttt'
            i
apiaint testn aiseh r. Ath smetmeh wee, arewi
 p l t o h et g tsu ee te a i , o v rwe ge t
    co        i                                 h
Gacatateapl ait o scin5 0 1in t eesrl l tdb te
  ri hth p i bly feto 6 4 s o ncsai i e y h
             c i                      y mi
Le iltr'lc o cne lt n atet o tesameseat n,wh te
  gsaues ak f o tmpai , th i fh tt ' ncmet ehr
                    o       me
tepo iinapidt asg rso sblyfrpo iigse'l d ct ni a
 h rvso p le o sin ep niii o rvdn p ca euai n
                           t           i     o
cutji Whn a hr,h Leiluehs hsntadesaseic
 ony al e,s eete gstr a coe o drs pcf
      .             a                 i
po lm b e at gasauewi gnrlemstepatua i e frte
 rbe y n ci ttt t eeatr , h ri lrmp ms o h
            n        h            c
eat n d e no l tt so e ( aai. ahr vr eteiMei l
 ncmet o s ti i cp . KhjvvFete Ri Ans s dc
              mi s                 e ha a
Gru (00 8 Ca.p .h3, 1se r v U idSae (95 34U.S.
  op 2 0) 4 l p4 2 5;e Bar . nt tts 14) 2
              A t               e
26                      LAUSD V. GARCIA
 Case: 10-55879   12/17/2013   ID: 8911992   DktEntry: 63   Page: 22 of 29




 8,0( e lwmaesh oe ra sauoylnug its nmp rn ta
  39 whn a krcosbod tttr agaeçiu i ot tht
                                 i       a
 te atua apiainma nt aebe cne ltdq)
 h prclrp l t y ohv en otmpae'.
     i     co
        Nowi sa dn ta adsi tndsei po lm ma hv moiae te
          t t tn ig h t it a p cfc rbe y ae tvtd h
            h             nc
     Leiltr'e at n o scin5 0 , u cnt to o t tttt a te
       gsaues n cmet f eto 641or o smcin fhasaue sh
     po iinta d sg ae teett rso sbefr rvdn seil d cto t
      rvso h t ein tsh niy ep nil o po iig pca eu ain o
     a eiilcu tjiimaebt e teae o 1 ad2 yasicniet
      n l be onyaln t ewenh gs f 8 n 2 er s oss n
         g                                    t
     wi svrl fh aprnojcie o scin50 1 Frtoritrrtt n
       t eeao te p aetbet s fet 64 . i ,u nepeai
       h                 v     o       s         o
     o tesauefl wstegnrltt eu ain l oiyo asg igfn ig
      fh ttt ol h eea sae d cto ap lc f sinn u dn
                o
     rso sblyfrap plscmp loypu l eu aint tesho l ititn
      ep niit o u i' o usr bi d cto o h c o dsrci
            i                   c
     whc tep plsprn rsds F rh r r,n a tefdrl ititcut
       ih h u i' aeteie. utemoe ad sh eea dsrc or
     o sre,hsitrrtto poetalcl d cto aa ec srigte
      bevdti nepeain rtcs oa eu ain lgn y evn h
     gorpiae iwhc a evlpp ltdcutjileteLo Anee
      egahc ran ih hai ouae onyali h s gls
                      y            k
     C utjiilctdfo bcmigoewhl db teG acarsosbly
      ony alsoae rm eo n vr e yh nnilep niit
                             me               i
     freuct geiily u gautimae wh s prnsrsd i oh rdsrcs
     o d ai l be o n d l n ts oe aet eien te itit.
           n g
     (efs glsUWc ShoDircvGacaspa69F3 ap9 1)
     Se oAnee n # col s it. ri,ur,6 .d t.6.
                      t
         Ou cntuto o scin50 l e s cmp rswi teseil
           r o srcin f eto 6 41i wie o ot t h p ca
                                k             h
     euainshmegnrl .Aspeiul meto e , cutnepeiga
      d cto c e e eal  y rvo sy nin d a o ritrrtn
     sauet b sefcu t i itn d e n t iw tepo iini ioain b t
      ttt o et fetaet net os o ve h rvso n slt , u
                       s                           o
     rte çtntec net fh sauoyfa woka awh li od rodtr n
      ah r$i h o tx o te tttr rme r s oen re t eemie
     i so eadp roea dt hr nz tev ro sprso teeat n.
     t cp n up s n o amo ieh aiu at fh n cmet
      s                                              '
     (it nq (rset dcl opIcvNotrde dcl op(09
     Cti .'P opcMei Gru n.. rhig Meia Gru 20)
       ao '          a
     4 Ca.h47 56)Viwigtesa etruhtabodreswe ocue
      5 1t 9, 0. e n h tt hog ht raeln, cnld
         4                m
     ta orcntuto frhr teo eacigp roeo tesauoyshmea a
     ht u o srcin utesh vrrhn up s fh tttr ce s
     wh l, ih a araydsusd it esr tateeiacerydsg ae
       oewhc ,s led icse ,so nue hthr s lal eintd
     eu ain l gnyrso sbefrpo iigeiilidviu lSh rg toa
      d cto a ae c ep nil o rvdn l ben i d asç e ih t n
                                  g          t
     apor teuainlpotntt methiuiu nes'( 500
     p rpie dct aop r i o eter nqe ed. j 60 ,
          a    o     uy              '
     sb .a;fPrs cMeia Gru IcvNotrde dcl op spr,t
     u d()c. opet dcl op n.. r ig MeiaGru,u aa
                               h
                       LAUSD V. GARCIA                                  27
Case: 10-55879   12/17/2013   ID: 8911992   DktEntry: 63   Page: 23 of 29




  p .0 -0 ( oigt teKnxKen Aca awhlt cnld taoeo i
  p 5657 l kn oh o- ee ts oeo ocu ehtn ft
           o                                    s
 po iin, at & S fCoej17,p ldoa i ao tadd o ei a
  rvso sHe1 a. d, 39api t sut n ht intxs t
           h               e   ti            t
 tei o i eat nq
 h t ft ncmet.
    me s       )
      Wefrh ro sreta ato g teseild ct nfa wokicu e
         ute bev ht l u h h p ca euai rme r nlds
                      h              o
 seicpoioshtedret n50 iapiali isit nletg
  pc/ rvs n tarne sci 641npl ben ntui astn s
         i          o       c      to i
 taaes lrocutji,hr in icniec bt e teeiec o
 htr i at onyal tees onostny ewen h xs ne f
      mi        s         s            t
 toesaue a dapyn temoegnrlemso scin5 0 t dsg ae
 h s ttts n p lig h r e eatr feto 6 41o eint
 rso gblyfr rviigseil d cto t a eiil 1 t 2 y a odwh
  ep niit o po dn p ca eu ain o n l be 8o 2 er l o
        i                          g
 iicreae icutji Wi rgr tisitnletg leuei
 snacrtdn onyal t eadontui astnsi jvnl
               . h        to i k       e
 cutco l,h Leiltr hsseiial cniee teu iu c aatrsis
  o rsh oste gsaue a p cfcl o sdrd h nq e hrceitc
                            y
 o tepatua eu ainln io metn dsg ae teett rso sbefr
  fh ri lr d ct a evrn n ad eintd h ni ep nil o
        c        o                      y
 po iigs ca eu aini toefclisacrigy. Thr in idct n
  rvdn peild cto n h s aite codn l ee s o n iai
                          i                      o
 ta teLe iltr h sseiial cniee tedl r o seil d cto
 h th gsaue a p cfcl o sdrd h ei y fp ca eu ain
                      y           ve
 pormsoeiilyugautn tsncutji Unesadu tte
  rga t l be on dlimaei onyal ls n nih
         g                  .        l
 Leiltr co sst a ot seiluet gv l rs niii i tastn ,
  gsaue h oe o dp a p carl o o e. epo sbly n htet g
                                n        t      i
 teein tigi emisbeo icn ro sa ot ein t gteett
 h r s ohn mp r sil rn ogu u b u dsg ai h ni
                                       n      y
rso s lfrpcaeuainpormsicut alnacrac wi te
ep ni eo seildct rga n onyjii codne t h
     b          o                     h
moegnrlemso scin5 0 1
  r eeatr f eto 6 4 .
   Asfrh sa sctdb a cscra CaionaSh o Bors
      o te tt ie y miu uie l ri co l ad
            me                  f
Asoit nta gv r ted l eyo g nrl dcto po rmsi aut
  scai ht o en h ei r f e ea euain rga n d l
     o              v
cre o laiie, arewi Gacatateeaen ihrn
 ordinafcliswe ge t ri hthr r o n eet
           t          h
cnrdcin b t e tepo iin . Asamatro I adsae1w p ly
 otaito s ewen h rvso s       te fDEA n tt a oi ,
                                                c
aF Etpial ipo ie i a euainln iomet t n n iald
  AP y cl s rvdd n n d ct aevrn n wi o dsbe
          y                o           h
stet.(0U.. j1 1()5( ; 5001sb.a;e j500sb.c;
 tdns 2 SC. 42a()A)j 64 .,ud()se 60, ud()
  z
seas SnFrnic U fe Sh oDf..tto afri(92 11
 e l a acso n d col z vSaefc lona 18) 3
    o                   f
Ca.p .d5, 0( eS isemigp ly'elcsaçaigao te to
  1 p3 47 t ç nt a n oi 'rf t ç sc ol fh Act
   A        h ma r       c e b
euaehn iapdcirnitedatetcieevrn n' osbe .
 dct adcp e hl e n h l srsrt n i metpsil')
               d      e iv o             l
28                      LAUSD V. GARCIA
 Case: 10-55879   12/17/2013   ID: 8911992   DktEntry: 63   Page: 24 of 29




 Un e teEd cto Co e acu t sprnedn o sh oswi teasn o
   drh u ain d, o ny u eitn et fc o l, t h set f
                                           h
 tecu t sb ado eu ainadb ado sp riosma etbihad
 h ony' o r f d ct n or fu evsr, y sa l n
                     o                       s
 manancasso shosfrn tsni cut'ji adohr orcinl
   iti lse rcol o imaei t onysal n tecret a
                         s     s          o
 fclis (j10 ,9510 .I adt nacut'b ado sprioss
  ait . j 90 10-96) ù dio, onys or fuevsri
    ie                  i
 at rzdt asg t aysh o dsrc manann scn aysh oste
  uhoie o sin o n co l itit itiig eo dr co l h
 rsos it fr prt gsc cass rco liacutji ( 10 .
 epnily o oeai uh lse o sh osn ony al j 97)
     bi        n                     .
 Ths saue aen t eesrl icnitn wihalctn rs niit fr
  ee ttts r o n csai n osset t loaig epo sbly o
                    y                       i
 poiigseildct nt a eiilcutjiimaet teshodsrt
  rvdn p caeuai o n l be ony aln t oh col i i
              o      g                     tc
 i whc teeiil imaesprn rsdsrt rteesaue po iea
 n ih h l ben t' aeteie;ahe h s ttts rvd
           g
 srcuewi i whc tesh o dsrcrso sbefrpo iigaseil
  tutr t n ih h c o l ititep n il o rvdn p ca
         h
 euainpo rm cnwoktgte wi teett o eaigagneaeu ain
  d ct rga a r o ehr t h ni p rtn e rl d ct
      o                    h    y              o
 porm i tesmefcly
  rga n h a ait. i
     L. Unûe asrsfn l ta apligscin5 0 t asg
      A. i d set ial h tp yn eto 6 41 o sin
                     y
     rsos itfr rvdn seildctnpormsoeiilct yji
      epnily o poiig pcaeuai rga t l be omt al
         bi                o        g
     imae wo l la t a sr, n ralrsl.Acodn t L. Unfe,
     n ts ud ed o bud u wokbe eut crig o A. iid
                                   s
     rq in t sh o dsrc whr a eiil imaesprn rsdst po ie
     eur ghe co l itit ee n l ben t' aeteie o rvd
         i                    g
     seildct nitecutjiwhrteimaesnacrtdpeet
     pcaeuai n h onyal eeh n tiicreae rsns
            o
     sg icn lgsiac nen,s.cal frsh o dsrcstaae
      int ato itcl o crs. p il o co l itit ht r
         s              ee y
     gorpialdsatrmtecutji L.. ie manan tasc
      egahcl itnfo h onyal A Unfd itishtuh
            y            .     i
     dsrcswo l fc u cransaf n srieo l ain ,n teecudb
      itit ud ae n eti tfa d evc bi to sa dh r o l e
                                     g
     dly i srie adbrir t teq ikrslto o dsue bt e te
      easn evcs n areso h uc eouin f ip ts ewen h
     shodsr tn teimae L.. ie wan fr emoetaji
     coli i adh n t. A Unfd rs ut r r htal
          tc               i       h
     amiitaoswo l fc saGn adscrt ise i teeet esl lrm
     d nsrtr ud ae tf g n eui susn h v n promefo
                               y
     nmeosco l ir tweet s lnosycneg o tealaitt
      u ru sho dsi s r o i t eul ovre n h jifclyo
                tc       mu a                 i
     po ieseil d cto po rmst terep ciep pl.
      rvd p cae uain rga o h irset u is
                                    v
        L. Unfe icretht n e stldpicpe o sauoycntut n
          A. iid s orctau dr et rn ils f tttr o srci ,
                                e                  o
     acutso l ae t a i acnt cintawo l la t i rciao
       o ri bi td o vod o snzt ht ud ed o mpatcl r
             g                o
                                  24
                       LAUSD V. GARCIA                                  29
Case: 10-55879   12/17/2013   ID: 8911992   DktEntry: 63   Page: 25 of 29




 uwokbeeut.(o sino Pec O cSadrsadTann v
  n ralrsl C mmi o n ae lcr tn ad n riig .
          s      s
 SpeirCor(07 4 C 1t2 82 0)Weaent esae,o vrta
  u ro ut2 0) 2 a.h 7, 9. r ppruddhwee, h t
                 4
 cntun scin5 0 t dsg aeteetyrs nil frpo iigseil
  o srig et 641o eint h ni eposbe o rvdn p ca
           o               t
 euaint a eiil 1-o2-erodcu tjiimaewolrsli
 dct o n l be 8 t 2ya-l ony aln t ud eutn
    o      g
 u wok beo a sr cneu ne. L. Unfe 'ag metdsrbn te
  n ral r bud o sq ecs A. iids ru n eciig h
 v ro sdfiute ta cudaiewhnmay p rasdsatsh o dsrcs
  aiu ifc l sht ol rs e n , ehp itn,c o l itit
            i
 aeasg e rso sblyfr rvdn s ca euaint eiil 1-o2 -
  r sin d ep niii o po iig peild cto o l be 8 t 2
                 t                      g
 ya-lpplwh aenacrtdi's gecutjirie vl,papbe
  erod ui o ricreae na i l ony alass ai lal
          s                 n              d
 cne .Bu p n o teietie po lmsiisr u tbeo rn este
  ocms t o e fh dni d rbe snumonal r edr h
 cntuto o scin50 u wokbe I tirgr, 'ge wi Gaca
  o srcin f eto 641 n ral. n hsead weare t ri
                                            h
 ta ayp tnil ifclisaiigfo dsg aigtesh o dsrc i whc
 h t n oeta dfiut rsn rm eintn h co l ititn ih
                  e
 tecutjiimaes aeteie ateetyrsos lfr rvdn
 h onyaln t'prnrsds sh ni epni e opoiig
                           t    b
 seildct nadrltdsrie i acutjima b o ecmeb te
 pcaeuai n eae evcsn ony al y e vro y h
        o
sh o dsrc' ait t cnrc wi a ohrsh o dsrc o aec t d l e
 c o l itits bly o otat t n te co l itit r gny o ei r
              i         h                          v
tencsaysrie.Loaeuain lniisl esh o dsrcsae
h eesr evcs cl d cto ae t e i c o l itit r
                             t k
sauoi atoie t etrit are nswi oh r u l ae ce t
 tttrl uh rzd o ne no gemet t te p bi gn iso
       y                       h        c
po ies ca eu aint a eiilp pln ruieyetrit sc
 rvd peil d cto o n l be u iad o t l ne no u h
                      g           n
cnrcs (e j539)Ourve o teseildct nshmedslss
otat. Se 66. reiw fh pcaeuai ce icoe
                               o
frhr r ta i an mbro stig teLeiltr h si sdo sh o
 utemoe htn u e fet sh gsaue a mpoe n c o l
                      n
dsrcsterso sblyfrfn igs ca euainpormsfreiil
 itit h ep niit o udn peil d ct rga o l be
              i                 o            g
p plwh rsd wi i tegorp ib u dre o a ohrdsrc o ee
 u is o eie t n h egahc o n ais f n te itit r v n
             h
aohrtt.(e j 535sb s()( gsinn ttelcldct nl
nte sae Se â 6 6,ud.d-i as igoh oaeuai a
                      ) g             o
ae c ters niit frf igtefla u to tio frap pl rp r
 gny h epo sbly o t n h ulmo n fut n o u ipo el
               i    md                i            y
pae i an n u lcn netra sh o,icu i sh oslctdotieo
 lcd n o p bi,o scain co l n ldng c o l o ae usd f
tettq5 155sb .b (uhr igalcldct nlgnytpoiefr
h sae,69 .,ud()atoin oaeuai aaec o rvd o
                    z         o
teseil d cto o idvd ap pltruhpormsmanan db ohr
h pca eu ain fn iiu l u i ho g rga itie y te
                         s
dsito cuts.
 ircs roniq
  t      e)
                                25
30                      LAUSD V. GARCIA
 Case: 10-55879   12/17/2013   ID: 8911992   DktEntry: 63   Page: 26 of 29




         Amiu cra CaionaSh o BorsAsoito cuin ta ee
            c s uie l ri co l ad scain ato shtv n
                     f
     weea ohrsh o dsrco etywiigt cnrcwi tesh o dsrci
      r n te co l itit r ni ln o otat t h c o l ititn
                          t l          h
 whc teeiilcutjiimaes aeteie,hr aen gaate sc
   ihh l be onyaln t'prnrsdstee r o urnesuh
        g
     a are n wo l a eutl dshreterso sbesh o dsrc'
      n geme t ud dq aey icag h ep nil c o l itits
     olgto u dro rsae1w adt I Th CaionaS h o Bors
      biains n e u tt a n he DEA. e lfri c o l ad
     Asoito ag e ta bcuecret nlnt in aepe lgclahr
       scain ru sh t eas orci a isi o s r noo ia rte
                               o    mt
     ta eu ain lnntr,hypeetdsicieadsg i a t rga
     hn d cto a i auete rsn itnt n infcn po rm-
                                   v
     i lmett nise tacudi ath dl eyo a imaesseil
     mpe nai susht o l mp ct: ei r f n n t' p ca
               o                   v
     euainpo rm, lcn sh o dsrcsars o bighl l befrte
      d ct rga paig c o l itit tik f en ed i l o h
          o                                  a
     dna o aF Et aq ai didvd l T eascain'cn en d n t
      eil f AP o u l n iiua. h soito s o crs o o
                       Ge
     rn e o ritrrtto o scin5 0 uwokbeh wee.Whnash o
      e dr u nepeain fet 6 41 n ral, o v r e c o l
                          o
     dsrcc nrcswi crane tisfr xmpewi an n u l , o scain
      itit o tat t eti nie,o e a l, t op bi n netra
                  h        t           h      c
     sholt poieseil d cto a drltdsrie ta tesh o dsrc
      c o,o rvd p cae uain n eae evcsh th co l itit
     cn o islpo ieteLeiltr hsesrdta sc arn e nswi
      an ttef rvd,h gsaue a nue htuh ragmet l       l
     cmpywi rq ie p lce a dpo eue b caiyn ten csaytr
      o l t eurd oiis n rcdrs y lrfig h eesr ems
             h
     a drset ed t st bestfrhi matrcnrcsbt e tesh o dsrc
      n ep ci ui o e ot n se o tat ewen h c o l itit
              v e
     adteohr ni .(e,..j536sb .a E qidtr o aru ns
     n h teety Seeg, 66,ud()r ur ems f gemet
              t                   e e
     bt e lcld ct nlgnis n nnu l,oscainsh os r
      ewen oaeuai aaece ad opbi nnetra colo
                 o              c
     aecel Alog teein seicsauoypoiinstn fr te
      gnis. t uhhr s o pcf tttr rvso etgot h
           ) h            i            i h
     rq ie tr o acnrc bt e sholdsrcsadoh retisfrte .
     eurd ems f otat ewen c o itit n te nie o h
                                            t
     poiino seildct nsrie i cutji, sho dsr ts o
      rvs fpcaeuai evcsn onyal acol i i int
         o         o             s       tc
     wi otayg ia c i timatr Fo ea l, n o tetr fr
       t u n udne n hs te. r x mpemay fh ems o
       h
     are nswi n n u lcn netra sh osmadtdb scin5 3 6
      gemet t op bi,o scain c o l n ae y eto 6 6 ,
              h
     sbiiin()cudb i otdit eiigare nso te eea
     u dvso a,o l empr no xsn gemetfrh gnrl
                       e     t
     euaino cutjiimae prunt scin 10 truh10 ..(e
      d ct f ony aln ts usato et s 90hog 995 Se
          o                     o
     as j15 geadn are nso euaigimae udrh jrsit no
      lo 2 9 rgrig gemetft dct n ts neteui ci f
                              n             d o
     teDeat n o Corcin adReaitt n.layadt nl udneo
     h prmet f ret s n hblai q fn dioagiac r
                    o        io)       i
                                  26
                       LAUSD V. GARCIA                                  31
Case: 10-55879   12/17/2013   ID: 8911992   DktEntry: 63   Page: 27 of 29




  caiiainin ee ,c o l ititaefe t se frh rato b te
   lrfct s edd sh o dsrcs r re o ek ute cin y h
        o
  Leiltr.
    gsaue
                        CONCL I
                             USON
      Anidvd awi aq ai igdsblywh ib t e tea e o 1
         n iiu l t u lyn ia it o s ewen h gs f 8
                 h     f       i
  ad2 yasadh sme cranseie peeustsietldt cniuehs
   n 2 er n a t eti p cf d rrq ii s nie o o t i
                           i       e     t      n
 o hrpcaeuainpormwhlicreae iacu tji Al og te
 r eseild ct rga i nacrtdn onyal t uh h
            o      e               . h
 Leiltr hsepesydsg ae teett rso sbefr rvdn seil
   gsaue a x rsl eintd h ni ep nil o po iig p ca
                           y
 e uainadrltdsrie t eiilp plrsdn i v ro sisi to a
  d ct n eae èvcsb l bk u iseiig n aiu ntuin l
      o              g                     t
 stnsuhajvnlcutcol ihs oaotdas lr arwsaue
 etg sc suei orshos ta ntdpe i anro ttt
   i          e      ,             mi
 apialt tecu tjistn .I teasneo sc lgsaieatnwe
 p l beoh ony alet g nh bec fuh eilt ci ,
    c             i                   v o
 cn ld frterao sepanda o etateasg met frso sblyfr
  o cu e o h esn x lie b v hth sin n o ep niit o
                                             i
 poiigseildct nteiilcutjiimae bt e teae o
  rvdn pcaeuai o l be onyaln ts ewen h gs f
             o g
 1 a d2 y asig v me b tetr o scin50 1
  8 n 2 er s o e d y h ems feto 6 4 .

                                               CANTI S
                                                   L-AKAUYE, J
                                                            C..
 WECONCUR:
 KENNARD,.
         J
 BAXTE J
      R,.
 WERDEGAR,.
          J
 CHI J
    N,.
 CORRI J
      GAN,.
 LI J
  U,.




                                 27
32                          LAUSD V. GARCIA
     Case: 10-55879   12/17/2013   ID: 8911992   DktEntry: 63   Page: 28 of 29




     Secfaeoadessn tehnnmesocuslh Jpf iSpee or
      enxpgfrdrseadepoeubrfronewor c n urm Cut
                    l                #        .
     Na o Opno Lo An ee U ie ShoDircv Gaca
      me f iin s gls nfd co l s it . ri
                           i      t

 '
     Un u lhdOpno
       p bi e iin
          s
     Orgn l pa
       iiaAp el
     Orgn l oedn X'Xo rqettsatorl858C lR ls f ut
       iiaPrceig X n eusptunt ue .4 , a. ue o Cor
                           r
     ReiwGrne
      ve a td
     Reern Grne
      haig a td

     Opno No5 969
       iin . 193
     DaeFld Dee e 1 ,2 1
       t i : cmbr 2 03
          e

     Co r:
       ut
     C u t:
      o ny
     Jd e
      u g:

 Co ne:
    usl
 Din H.apsDoadA.Ewi Ma r R.o ka; il Medl nBar t Gre adD ne
   ae Pp a, nl r n mpe P mai Lte ne o, r tK. en n ai
 G na zoPa tfn A pln. ,         n tr     s     e           l
  ozl fr lii ad peat
      e     nf      l
 Ket Ba, an Ya - ri; Vacr,Va T. adKor e Vaaofr lonaSho
   i ryElie maGacaVu cao n Vu n ut y cr o Cai ri co l
    h                                 n          f
 B a s soiinn i Euai Lgl lne s miiui o bhloPani adApeln.
  or Asc t adt dctn eaAlacaA cCre n ea flitfn pl t
    d     ao s o           i         a     f      f      a
 Ka lD. arsAt re Geea,Maul Meeo,ttSlir eeaAliFwlrAcig
   maa H ri, t ny nrl neM. disSa oit G nrl ia o e, t
               o
 CheAsiat tre Geea
   if st At                    r e co
        s         n l ui n- t rz ss nAt ny nrl ca C ro,
                    , e      e     t o
                                              ,
 AcigAsint ony GeraJl Weg Guire,Asiat tre Geea,S snM. asn
                                                 u
                                                         n
 Atnes s na,onyCnrlarmimetiE, loasRaeCdloee.fk,Deuy
  t r yst rltre aeriDpd PefrGeda. mi sars nlhCso pt
   t      a At       , o W. ff
                      Ni      e n N egrn ma A a
 A pln. n frh lon ea no dctn A c uie b a (Pa tfn
   on Gee ote i
  p el t
     a
                   f         f uai      u a       ll lii ad
                                                    f nf
 Diait RihsLgl ne,PuaD.ernnMihl Uzt,AnaRieaMiakT e,Hal
 &sblo,gt Dai- tr ali Pahr, eiel nean panh ; l n,wed de
   Mciy LnaeanGrr DaeM.ea, la Vi o adHnvr b
      y        Ce              c e                         y
     c id k i , n l Pr D l zn
      l           mn       y h            a L Cno fr fn at
                                             . nnm o De dn
                                                       e
 adR so dn.
  n ep net
 Yut&trcanLwPoetWii SKokadCr JMusnfr irns gtClia
  o h Euai col jc la . sin al . no oChle'Rihs ict
   u dt a r
          o
 S twe enLw Sh o
  oh s
                  lm        y         d       n
 Cne, a Fudt noDlblylgtAdoae,Dsblyt h ClonaL ann lgtL w
               , i i R h vc s i i lgt afr
                 s i is t ai is i i
                  at               t
  etrL w on ai fS io Val ,LylLwSho, etroJvnlLwadPkysd
             o icn e oo a colCnefruei , erigl hna
                        y a                       i
                                           e a n oi a
                                                  c
 PbiCtsla CneaA cCre nbhloDe natn Rsodn.
  ul omeLw et s mi ui o ea f f dnad epnet
    c          r     i a      f e
                        LAUSD V. GARCIA                                  33
 Case: 10-55879   12/17/2013   ID: 8911992   DktEntry: 63   Page: 29 of 29




Cusl oage iSpe C utntneddfr ulainwi oiin:
 onewh rudn urme or(oit e opbi t t pno)
                       n      co h
BartK. en
  ret Gre
Lte Medlo
 ilr n esn
  t
24 C nuyPr Es,tFor
 09 etr ak at5h lo
L s glsC 90730
 o An ee, A 06-17
(1)5-38
305300
Jl Weg Guire
 ui n - t rz
  e       e
Asiat tre Geea
  ssnAt ny nrl
   t o
10 I te,ut 15
 30 Sr tS i 2
      e e
Scm et, A 9242 5
 arnnoC 44-50
(1)2- 0
96338 3
     2
DeihVizn
  la no
   l
Miak T e, de &Mc o
  l n , wedHaly cly
  b
6 1 iuraSre,0hFor
 0 Fgeo tet3t lo
Ls glsCA 907
 o Anee, 0 1
(1)9-00
238240